Case 2:18-cv-02660-JAM-DB Document 2-5 Filed 09/30/18 Page 1 of 145




      Br. for the Govt. Pets., Mozilla v. FCC,
    Nos. 18-1051 et al. (D.C. Cir. Aug. 20, 2018)
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18   Page 2Page  1 of 86
                                                                    of 145
               NOT YET SCHEDULED FOR ORAL ARGUMENT

                                               18-1051(L)
      Consolidated Cases: 18-1052, 18-1053, 18-1054, 18-1055, 18-1056, 18-1061, 18-1062,
           18-1064, 18-1065, 18-1066, 18-1067, 18-1068, 18-1088, 18-1089, 18-1105


                 United States Court of Appeals
               for the District of Columbia Circuit

                                  MOZILLA CORPORATION, et al.,

                                                                Petitioners,

                                                      v.

                       FEDERAL COMMUNICATIONS COMMISSION and
                             UNITED STATES OF AMERICA,

                                                                Respondents.



                          On Petition for Review of an Order of the
                           Federal Communications Commission


               PROOF BRIEF FOR GOVERNMENT PETITIONERS


JAMES R. WILLIAMS                                         BARBARA D. UNDERWOOD
 County Counsel                                            Attorney General
 County of Santa Clara                                     State of New York
Office of the County Counsel                              28 Liberty Street
70 West Hedding Street                                    New York, NY 10005
San José, CA 95110                                        (212) 416-6279
(408) 299-5906

 CALIFORNIA PUBLIC UTILITIES COMMISSION
 505 Van Ness Avenue
 San Francisco, CA 94102
 (415) 703-5822                         Dated: August 20, 2018
 (Complete counsel listing appears on signature pages.)
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18   Page 3Page  2 of 86
                                                                    of 145


                      CERTIFICATE AS TO
            PARTIES, RULINGS, AND RELATED CASES

      Pursuant to D.C. Circuit Rule 28(a)(1), petitioners the States of

New York, California, Connecticut, Delaware, Hawai‘i, Illinois, Iowa,

Kentucky, Maine, Maryland, Massachusetts, Minnesota, Mississippi,

New Jersey, New Mexico, North Carolina, Oregon, Pennsylvania, Rhode

Island, Vermont, Virginia, Washington, the District of Columbia, the

County of Santa Clara, Santa Clara County Central Fire Protection

District, and the California Public Utilities Commission (Government

Petitioners) certify as follows:

A.    Parties and Amici

      The Government Petitioners are the State of New York et al.

(No. 18-1055), the County of Santa Clara and the Santa Clara County

Central Fire Protection District (No. 18-1088), and the California Public

Utilities Commission (No. 18-1089). In addition to the Government

Petitioners, the following are petitioners in the consolidated petitions for

review: Mozilla Corporation (No. 18-1051), Vimeo, Inc. (No. 18-1052),

Public Knowledge (18-1053), Open Technology Institute at New America

(No. 18-1054), National Hispanic Media Coalition (No. 18-1056), NTCH,

Inc. (No. 18-1061), Benton Foundation (No. 18-1062), Free Press (18-1064),
                                   Certificate-1
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18   Page 4Page  3 of 86
                                                                    of 145


Coalition for Internet Openness (No. 18-1065), Etsy, Inc. (No. 18-1066),

Ad Hoc Telecom Users Committee (No. 18-1067), Center for Democracy

and Technology (No. 18-1068), and INCOMPAS (No. 18-1105).

      Respondents in these consolidated cases are the Federal

Communications Commission and the United States of America.

      More than twenty million companies, organizations, and individuals

participated in the underlying rulemaking proceeding (WC Docket 17-108,

FCC No. 17-166). The Commission did not include in its Order a listing

of the parties that participated in the underlying proceeding. Below is a

representative, but not comprehensive, list of companies and organizations

that filed comments or reply comments during the rulemaking according

to the Commission’s Electronic Comment Filing System:

      18MillionRising.org (Voices Coalition)
      AARP
      Access Now
      Ad Hoc Telecommunications Users Committee
      ADT Corporation
      ADTRAN, Inc.
      Advanced Communications Law & Policy Institute at New York
        Law School
      Akamai Technologies, Inc.
      Alamo Broadband
      Alarm Industry Communications Committee
      Alaska Communications
      ALEC
      Amazon
                                 Certificate-2
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18   Page 5Page  4 of 86
                                                                    of 145


      American Association of Community Colleges
      American Association of Law Libraries et al.
      American Association of State Colleges and Universities et al.
      American Cable Association
      American Civil Liberties Union
      American Consumer Institute
      American Library Association
      American Sustainable Business Council
      Americans for Tax Reform and Digital Liberty
      Apple Inc.
      AppNexus
      Asian Americans Advancing Justice | AAJC
      Association of Research Libraries
      AT&T Services, Inc.
      Benton Foundation
      Black Women’s Roundtable
      California Public Utilities Commission
      CALinnovates
      Cause of Action
      CCIA
      Center for Democracy & Technology
      Center for Individual Freedom
      Center for Media Justice et al. (Voices Coalition)
      CenturyLink
      Charter Communications, Inc.
      Cisco Systems, Inc.
      Citizens Against Government Waste
      City of Boston, Massachusetts
      City of Portland, Oregon
      City of San Francisco, California
      Coalition for Internet Openness
      Cogent Communications Group, Inc.
      Color of Change (Voices Coalition)
      Comcast Corporation
      Common Cause
      Communications Workers of America
      Commonwealth of Massachusetts
      Competitive Enterprise Institute
                                 Certificate-3
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18   Page 6Page  5 of 86
                                                                    of 145


      CompTIA
      Community Technology Advisory Board
      Consumers Union
      County of Santa Clara, California
      Cox Communications, Inc.
      CREDO Mobile
      CTIA – The Wireless Association
      Daily Kos
      Data Foundry
      Digital Policy Institute
      Directors Guild of America
      District of Columbia
      Electronic Frontier Foundation
      Electronic Gaming Foundation
      Engine
      Entertainment Software Association
      Electronic Privacy Information Center
      Ericsson
      Etsy, Inc.
      European Digital Rights
      Farsight Security
      Fiber Broadband Association
      FreedomWorks
      Free Press
      Free State Foundation
      Friends of Community Media
      Frontier Communications
      FTC Staff
      Future of Music Coalition
      Golden Frog
      Greenlining Institute
      Hispanic Technology and Telecommunications Partnership
      Home Telephone Company
      INCOMPAS
      Independent Film & Television Alliance
      Information Technology Industry Council
      Inmarsat
      Institute for Local Self-Reliance
                                 Certificate-4
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18   Page 7Page  6 of 86
                                                                    of 145


      Interisle Consulting Group LLC
      Internet Association
      Internet Freedom Coalition
      Internet Innovation Alliance (IIA)
      ITIF
      ITTA – The Voice of Midsize Communications Companies
      Level 3 Communications, LLC
      Judicial Watch
      Massillon Cable Comments
      Media Alliance (Voices Coalition)
      MediaFreedom.org
      Meetup, Inc.
      Microsoft Corporation
      M-Lab
      Mobile Future
      Mobilitie, LLC
      Motion Picture Association of America
      Mozilla
      NAACP
      National Association of Realtors
      National Association of Regulatory Utility Commissioners
      National Association of State Utility Consumer Advocates
      National Cable & Telecommunications Association
      National Exchange Carrier Association
      National Grange
      National Hispanic Media Coalition
      National Newspaper Publishers Association
      National Venture Capital Association
      Netflix, Inc.
      New America Foundation (Open Technology Institute)
      New Media Rights
      Nokia
      Nominum
      NTCA – The Rural Broadband Association
      Oracle Corp
      Presente.Org (Voices Coalition)
      Public Knowledge
      QUALCOMM Incorporated
                                 Certificate-5
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18   Page 8Page  7 of 86
                                                                    of 145


      R Street
      Sandvine Incorporated
      Software and Information Industry Alliance
      Sprint Corporation
      State of California
      State of Connecticut
      State of Hawai‘i
      State of Illinois
      State of Iowa
      State of Maine
      State of Maryland
      State of Mississippi
      State of New York
      State of Oregon
      State of Rhode Island
      State of Vermont
      State of Washington
      Techdirt
      Tech Knowledge
      Telecommunications for the Deaf and Hard of Hearing, Inc. (TDI),
        et al.
      Telecommunications Industry Association
      T-Mobile USA, Inc.
      TracFone Wireless
      Twilio
      Twitter
      United Church of Christ (Voices Coalition)
      United States Telecom Association
      Verizon
      Vimeo, Inc.
      Voices for Internet Freedom Coalition
      Volo
      Wikimedia Foundation
      Wireless Internet Service Providers Association
      Writers Guild of America, West, Inc.
      WTA – Advocates for Rural Broadband
      Y Combinator


                                 Certificate-6
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18   Page 9Page  8 of 86
                                                                    of 145


      The following entities have intervened in support of Petitioners:

City and County of San Francisco, National Association of Regulatory

Utility   Commissioners,       Internet     Association,     Computer      and

Communications Industry Association, National Association of State

Utility Consumer Advocates, Writers Guild of America, West, Inc., and

Entertainment Software Association. The following entities have moved

to intervene in support of Respondents: NCTA - The Internet &

Television Association, CTIA - The Wireless Association, USTelecom –

The Broadband Association, American Cable Association, Leonid

Goldstein, and Wireless Internet Service Providers Association. The

following entity has intervened in support of neither side: Digital Justice

Foundation.

      As of the time of this filing, there are no amici curiae.

B.    Ruling Under Review

      The ruling under review is the Commission’s Restoring Internet

Freedom, Declaratory Ruling, Report and Order, and Order, 33 FCC Rcd.

311 (2018) (the “Order”).




                                 Certificate-7
USCA Case
   Case   #18-1051    DocumentDocument
        2:18-cv-02660-JAM-DB   #17465542-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18  Page 10Page 9 of 86
                                                                    of 145


C.     Related Cases

       The Order has not previously been the subject of a petition for

review by this Court or any other court. All petitions for review of the

Order have been consolidated in this Court.

       The following cases previously before this Court involved review of

earlier, related Commission decisions that raised issues substantially

similar to those raised in this case: United States Telecom Association v.

FCC, 825 F.3d 674 (D.C. Cir. 2016), reh’g denied 855 F.3d 381 (D.C. Cir.

2017), and Verizon v. FCC, 740 F.3d 623 (D.C. Cir. 2014). The following

petitions for certiorari seeking review of the United States Telecom

Association decision are currently pending before the Supreme Court of

the United States: Daniel Berninger v. FCC, S.Ct. No. 17-498; AT&T Inc.

v. FCC, S.Ct. No. 17-499; American Cable Association v. FCC, S.Ct. No.

17-500; CTIA-The Wireless Association v. FCC, S.Ct. No. 17-501; NCTA-

The Internet & TV Association v. FCC, S.Ct. No. 17-502; TechFreedom v.

FCC, S.Ct. No. 17-503; U.S. Telecom Association v. FCC, S.Ct. No. 17-

504.




                                 Certificate-8
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 11     10 of 86
                                                                     of 145




                                 TABLE OF CONTENTS

                                                                                                Page

TABLE OF AUTHORITIES .....................................................................iii

GLOSSARY OF TERMS AND ABBREVIATIONS .................................. x

PRELIMINARY STATEMENT ................................................................. 1

JURISDICTIONAL STATEMENT ........................................................... 3

ISSUES PRESENTED .............................................................................. 3

STATUTES AND REGULATIONS .......................................................... 3

STATEMENT OF THE CASE .................................................................. 4

        A.    The Role of State and Local Governments in Regulating
              Communications and Protecting Public Safety........................ 4

        B.    Order on Review........................................................................ 5

        C.    The Government Petitioners .................................................... 8

              1.    The State Petitioners ......................................................... 8

              2.    The County of Santa Clara and the Santa Clara
                    County Central Fire Protection District ........................... 9

              3.    California Public Utilities Commission .......................... 10

STANDARD OF REVIEW....................................................................... 11

SUMMARY OF ARGUMENT ................................................................. 11

STANDING ............................................................................................. 14

ARGUMENT ........................................................................................... 15

                                                    i
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 12     11 of 86
                                                                     of 145


                                                                                                    Page

POINT I

   THE ORDER IS ARBITRARY AND CAPRICIOUS .......................................... 15

       A.     The Commission Disregarded the Serious Risk That
              Providers Will Engage in Abusive Practices That
              Undermine the Open Internet................................................. 16

       B.     The Commission Violated Its Statutory Mandate to
              Consider Public Safety............................................................. 22

       C.     The Order Failed to Consider Significant and Long-
              Standing Reliance Interests. ................................................... 29

       D.     The Commission Failed to Properly Consider the Effect
              of Reclassification on Universal Service and Pole
              Attachment Rights. .................................................................. 32

POINT II

   THE COMMISSION’S PREEMPTION ORDER IS INVALID ............................. 39

       A.     The Commission May Not Preempt Absent Statutory
              Authority. ................................................................................. 39

       B.     The Commission’s Reference to Conflict Preemption Is
              Premature and Erroneous in Any Event. ............................... 48

              1.    Conflict preemption must be raised on a case-by-
                    case basis, not suggested in an order opining in
                    advance that all state laws are preempted. .................... 48

              2.    The Order fails to identify a valid basis for conflict
                    preemption. ....................................................................... 50

CONCLUSION ......................................................................................... 56



                                                    ii
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 13     12 of 86
                                                                     of 145


                              TABLE OF AUTHORITIES

Cases                                                                                     Page(s)

Alascom, Inc. v. FCC,
  727 F.2d 1212 (D.C. Cir. 1984) ..................................................... 48, 49

Alaska v. U.S. Dep’t of Transp.,
  868 F.2d 441 (D.C. Cir. 1989) ............................................................. 14

American Library Ass’n v. FCC,
  406 F.3d 689 (D.C. Cir. 2005) ............................................................. 41

American Radio Relay League, Inc. v. FCC,
  524 F.3d 227 (D.C. Cir. 2008) ............................................................. 32

AT&T Corp. v. FCC,
  86 F.3d 242 (D.C. Cir. 1996) ............................................................... 15

Building & Constr. Trades Council of Metro Dist. v.
  Associated Builders & Contractors of Mass./R.I., Inc.,
  507 U.S. 218 (1993) ............................................................................. 53

California v. FCC,
  39 F.3d 919 (9th Cir. 1994) ................................................................. 42

California v. FCC,
  905 F.2d 1217 (9th Cir. 1990) ............................................................. 41

City of New York v. FCC,
   486 U.S. 57 (1988) ......................................................................... 44, 45

Comcast Corp. v. FCC,
  600 F.3d 642 (D.C. Cir. 2010) ............................... 13, 41, 42, 43, 44, 48

Computer & Communications Industry Association v. FCC,
  693 F.2d 198 (D.C. Cir. 1982) ............................................................. 44

Direct Commc’ns Cedar Valley, LLC v. FCC,
  753 F.3d 1015 (10th Cir. 2014) ........................................................... 34


                                                 iii
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 14     13 of 86
                                                                     of 145


Cases                                                                                      Page(s)

EchoStar Satellite L.L.C. v. FCC,
  704 F.3d 992 (D.C. Cir. 2013) ............................................................. 47

Encino Motorcars, LLC v. Navarro,
  136 S. Ct. 2117 (2016) ............................................................. 16, 29, 30

Global Tel*Link v. FCC,
  866 F.3d 397 (D.C. Cir. 2017) ............................................................. 51

Graham v. R.J. Reynolds Tobacco Co.,
  857 F.3d 1169 (11th Cir. 2017) ........................................................... 54

Hillsborough County, Fla. v. Automated Med. Labs., Inc.,
  471 U.S. 707 (1985) ............................................................................. 50

Louisiana Pub. Serv. Comm’n v. FCC,
  476 U.S. 355 (1986) ......................................................................... 4, 47

Medtronic v. Lohr,
  518 U.S. 470 (1996) ............................................................................. 50

Metropolitan Life Ins. Co. v. Massachusetts,
  471 U.S. 724 (1985) ............................................................................... 4

Minnesota Pub. Util. Comm’n v. FCC,
  483 F.3d 570 (8th Cir. 2007) .............................................................. 42

Motor Vehicle Mfrs. Ass’n. of U.S., Inc. v. State Farm Mutual
  Auto Ins. Co.,
  463 U.S. 29 (1983) ............................................................................... 15

National Ass’n of Regulatory Utility Comm’rs v. FCC,
  533 F.2d 601 (D.C. Cir. 1976) ............................................................. 40

National Ass’n of Regulatory Utility Comm’rs v. FCC,
  880 F.2d 422 (D.C. Cir. 1989) ............................................................. 46

New York State Dep’t. of Soc. Servs. v. Dublino,
  413 U.S. 405 (1973) ............................................................................. 51

                                                  iv
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 15     14 of 86
                                                                     of 145


Cases                                                                                        Page(s)

Nuvio Corp. v. FCC,
  473 F.3d 302 (D.C. Cir. 2006) ............................................................. 22

People v. Charter Commc’ns, Inc.,
  162 A.D.3d 553 (N.Y. App. Div. 2018) ................................................ 22

Public Citizen v. Federal Motor Carrier Safety Admin.,
  374 F.3d 1209 (D.C. Cir. 2004) ..................................................... 15, 22

Public Serv. Comm’n of Maryland v. FCC,
  909 F.2d 1510 (D.C. Cir. 1990) ..................................................... 40, 45

Puerto Rico Dep’t of Consumer Affairs v. Isla Petroleum
  Corp.,
  485 U.S. 495 (1988) ............................................................................. 55

SEC v. Chenery Corp.,
  318 U.S. 80 (1943) ............................................................................... 48

Telocator Network of Am. v. FCC,
  691 F.2d 525 (D.C. Cir. 1982) ............................................................. 16

Texas Office of Pub. Util. Counsel v. FCC,
  183 F.3d 393 (5th Cir. 1999) ............................................................... 46

United States Telecom Ass’n v. FCC,
  825 F.3d 674 (D.C. Cir. 2016) ......................................................... 2, 30

United States Telecom Ass’n v. FCC,
  855 F.3d 381 (D.C. Cir. 2017) ............................................................. 20

Verizon v. FCC,
  740 F.3d 623 (D.C. Cir. 2014) ............................................................. 53

Wyeth v. Levine,
  555 U.S. 555 (2009) ....................................................................... 11, 49

Constitutions

Cal. Const. art. XII .................................................................................. 10
                                                    v
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 16     15 of 86
                                                                     of 145


Statutes                                                                                           Page(s)

Federal

Pub. L. No. 104-104, 110 Stat. 56 (1996) ................................................ 52

5 U.S.C. § 706 .......................................................................................... 11

28 U.S.C. § 2342 .................................................................................. 3, 49

42 U.S.C. § 5195c..................................................................................... 24

47 U.S.C.
   § 151 .................................................................................................... 22
   § 152 note ............................................................................................ 52
   § 153 .................................................................................................... 43
   § 154 .................................................................................................... 40
   § 160 .................................................................................................... 46
   § 214 .................................................................................................... 33
   § 224 .............................................................................................. 36, 37
   § 230 .................................................................................................... 43
   § 253 ............................................................................ 33, 35, 51, 52, 54
   § 254 ........................................................................................ 33, 34, 35
   § 332 .............................................................................................. 51, 54
   § 402 ................................................................................................ 3, 49
   § 414 .................................................................................................... 51
   § 1302 .................................................................................................. 56
   § 1304 .................................................................................................. 56

State

Cal. Pub. Util. Code § 871 ....................................................................... 33

Conn. Gen. Stat.
  § 16-247e ............................................................................................. 33
  § 21a-217 ............................................................................................. 52

6 Del. Code ch. 24A.................................................................................. 52

220 Ill. Comp. Stat. § 5/13-301 ................................................................ 33


                                                      vi
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 17     16 of 86
                                                                     of 145


Statutes                                                                                    Page(s)

Mass Gen. L. c. 25 § 21 ............................................................................ 25

Md. Code Ann.
  Com. Law § 14-3301 et seq. ................................................................ 52
  Pub. Util. § 8-201 ................................................................................ 33

Minn. Stat.
  § 237.70 (2017) .................................................................................... 33
  § 325F.693 (2017) ................................................................................ 52

N.J. Stat. Ann. § 49:3-53 ......................................................................... 52

Ch. 88, 2018 Or. Laws (Apr. 9, 2018) ........................................................ 9

Or. Rev. Stat. § 646A.800 ........................................................................ 53

No. 169, 2018 Vt. Acts (May 22, 2018) ...................................................... 9

Wash. Rev. Code ch. 19.385 ...................................................................... 9

Administrative Materials

Federal

25 FCC Rcd. 5541 (May 19, 2010) ........................................................... 37

In re City of Wilson,
   30 FCC Rcd. 2408 (Mar. 12, 2015) ..................................................... 52

In re Lifeline & Link Up Reform and Modernization,
   31 FCC Rcd. 3962 (2016) .................................................................... 33

In re Protecting and Promoting the Open Internet,
   30 FCC Rcd. 5601 (2015) .................................................................... 16

State

Regulations

940 Mass. Code Regs. § 19.01 et seq. ...................................................... 52

                                                  vii
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 18     17 of 86
                                                                     of 145


Administrative Materials                                                                           Page(s)

37 Pa. Code § 301.1 et seq. ...................................................................... 53

Decisions

Decision No. 98-10-058, 82 CPUC2d 510, 1998 Cal. PUC LEXIS 879...... 37

In re Rockland Electric Co.,
   Case No. ER16060524 (N.J. Bd. of Pub. Util., Aug. 23,
   2017) .................................................................................................... 25

Executive Orders

Exec. Order No. 2-18 (Feb. 17, 2018), 326 Vt. Govt. Reg. 2
  (Mar. 2018) ............................................................................................ 9

Exec. Order No. 9 (Feb. 5, 2018), 50 N.J. Reg. 931 (Mar. 5,
  2018) ...................................................................................................... 9

Exec. Order No. 175 (Jan. 24, 2018), 9 N.Y.C.R.R. § 8.175 ...................... 9

Haw. Exec. Order No. 18-02 (Feb. 5, 2018),
  https://governor.hawaii.gov/wp-
  content/uploads/2018/02/Executive-Order-No.-18-02-Net-
  Neutrality-Signed.pdf ........................................................................... 9

Mont. Exec. Order No. 3-2018 (Jan. 22, 2018),
  http://governor.mt.gov/Portals/16/docs/2018EOs/EO-03-
  2018_Net%20Freedom.pdf?ver=2018-01-22-122048-023..................... 9

R.I. Exec. Order No. 18-02 (Apr. 24, 2018),
   http://www.governor.ri.gov/documents/orders/ExecOrder1
   8-02.pdf ................................................................................................. 9

Miscellaneous Authorities

National Conference of State Legislatures, Net Neutrality
  Legislation in States (as of July 18, 2018),
  http://www.ncsl.org/research/telecommunications-and-
  information-technology/net-neutrality-legislation-in-
  states.aspx............................................................................................. 9
                                                     viii
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 19     18 of 86
                                                                     of 145


Miscellaneous Authorities                                                            Page(s)

Philip Weiser, Federal Common Law, Cooperative
  Federalism, and the Enforcement of the Telecom Act, 76
  N.Y.U. L. Rev. 1692 (2001) ................................................................. 51

S. Conf. Rep. No. 104-458 (1996) ............................................................ 47

Wash. S. Bill Rep. on SHB 2282 (Feb. 27, 2018), at
  http://lawfilesext.leg.wa.gov/Biennium/2017-
  18/Htm/Bill%20Reports/Senate/2282-
  S%20SBR%20APS%2018.htm ............................................................ 53




                                               ix
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 20     19 of 86
                                                                     of 145


           GLOSSARY OF TERMS AND ABBREVIATIONS

  1996 Act          Telecommunications Act of 1996, Pub. L. No. 104-
                    104, 110 Stat. 56
  2015 Order        In re Protecting and Promoting the Open Internet, 30
                    FCC Rcd. 5601 (2015), aff’d sub nom. United States
                    Telecom Association v. FCC, 825 F.3d 674
  BIAS              Broadband Internet Access Service
  Cable Act of 1984 Cable Communications Policy Act of 1984, Pub. L.
                    No. 98-549, 98 Stat. 2279
  California I      California v. FCC, 905 F.2d 1217 (9th Cir. 1990)
  California III    California v. FCC, 39 F.3d 919 (9th Cir. 1994)
  CCIA              Computer       and     Communications      Industry
                    Association
  Commission or     Federal Communications Commission
  FCC
  CPUC              California Public Utilities Commission
  Communications Communications Act of 1934, as amended, 47 U.S.C.
  Act               § 151 et seq.
  County            County of Santa Clara
  County Fire       Santa Clara County Central Fire Protection District
  Edge provider     Entity providing content, applications, and services
                    over the Internet to end users
  Government        States of New York, California, Connecticut,
  Petitioners       Delaware, Hawai‘i, Illinois, Iowa, Kentucky, Maine,
                    Maryland, Massachusetts, Minnesota, Mississippi,
                    New Jersey, New Mexico, North Carolina, Oregon,
                    Pennsylvania, Rhode Island, Vermont, Virginia,
                    Washington, the District of Columbia, the County of
                    Santa Clara, Santa Clara County Central Fire
                    Protection District, and the California Public
                    Utilities Commission
  Kabai Decl.       Declaration of Imre Kabai [Addendum 13-15]



                                       x
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 21     20 of 86
                                                                     of 145


  Lifeline              Federal and state programs that provide a monthly
                        discount for low-income subscribers of certain
                        communication services
  Maryland PSC          Public Serv. Comm’n of Maryland v. FCC, 909 F.2d
                        1510 (D.C. Cir. 1990)
  McSweeny              Commissioner Terrell McSweeny, Federal Trade
                        Commission
  Minnesota PUC         Minnesota Pub. Util. Comm’n v. FCC, 483 F.3d 570
                        (8th Cir. 2007)
  NARUC II              National Ass’n of Regulatory Utility Comm’rs v.
                        FCC, 533 F.2d 601 (D.C. Cir. 1976)
  Non-Government        Mozilla Corporation, Vimeo, Inc., Public Knowledge,
  Petitioners           Open Technology Institute, National Hispanic
                        Media Coalition, NTCH, Inc., Benton Foundation,
                        Free Press, Coalition for Internet Openness, Etsy,
                        Inc., Ad Hoc Telecom Users Committee, Center for
                        Democracy and Technology, and INCOMPAS
  NGP Br.               Brief for Non-Government Petitioners
  NYAG                  New York Attorney General’s Office
  Open Internet         The principle that broadband providers must treat
                        all Internet traffic the same regardless of source
  OTI                   New America’s Open Technology Institute
  Order                 Restoring Internet Freedom, Declaratory Ruling,
                        Report and Order, and Order, 33 FCC Rcd. 311
                        (2018) [JA __-__]
  Sandoval              Professor Catherine Sandoval, Santa Clara
                        University School of Law
  State Petitioners     States of New York, California, Connecticut,
                        Delaware, Hawai‘i, Illinois, Iowa, Kentucky, Maine,
                        Maryland, Massachusetts, Minnesota, Mississippi,
                        New Jersey, New Mexico, North Carolina, Oregon,
                        Pennsylvania, Rhode Island, Vermont, Virginia,
                        Washington, and the District of Columbia
  Transparency          Disclosures mandated by the Order ¶¶ 215-231
  Rule

                                       xi
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 22     21 of 86
                                                                     of 145


                      PRELIMINARY STATEMENT

      The Government Petitioners are the States of New York,

California, Connecticut, Delaware, Hawai‘i, Illinois, Iowa, Kentucky,

Maine, Maryland, Massachusetts, Minnesota, Mississippi, New Jersey,

New Mexico, North Carolina, Oregon, Pennsylvania, Rhode Island,

Vermont, Virginia, Washington, the District of Columbia (the State

Petitioners); the County of Santa Clara (the County), the Santa Clara

County Central Fire Protection District (County Fire), and the

California Public Utilities Commission (CPUC). 1 The Government

Petitioners share a strong interest in preserving the open Internet as a

vital resource for the health and welfare of our residents.

      For more than fifteen years, the Federal Communications

Commission has agreed that an open Internet free from blocking,

throttling, or other interference by service providers is critical to ensure

that all Americans have access to the advanced telecommunications




      1   Intervenor City and County of San Francisco also joins this brief.
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 23     22 of 86
                                                                     of 145


services that have become essential for daily life.2 The recent Order

represents a dramatic and unjustified departure from this long-standing

commitment. The Order is invalid and must be vacated for the many

reasons raised by the Non-Government Petitioners. In addition, as this

brief explains, the Order is arbitrary and capricious because it failed to

reconcile the Commission’s abdication of regulatory authority with the

inevitable harms that the Order will cause to consumers, public safety,

and existing regulatory schemes. Indeed, the Order entirely ignored

many of these issues, including public safety, in violation of the agency’s

statutory mandate.

      The Order compounded its devastating impact on millions of

Americans by purporting to preempt state and local laws that would

protect consumers and small businesses from abuses by service

providers. The Commission identified no valid authority for such

preemption. The Order’s attempt to preempt state and local laws thus

must be invalidated.




      2The “open Internet” refers to “the principle that broadband
providers must treat all internet traffic the same regardless of source.”
United States Telecom Ass’n v. FCC, 825 F.3d 674, 689 (D.C. Cir. 2016).
                                          2
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 24     23 of 86
                                                                     of 145


                   JURISDICTIONAL STATEMENT

      This Court has jurisdiction under 47 U.S.C. § 402(a) and 28 U.S.C.

§ 2342(1). The Order was released on January 4, 2018, and a summary

of the Order was published on February 22, 2018. See 83 Fed. Reg. 7,852

(Feb. 22, 2018). The petitions were timely filed.


                          ISSUES PRESENTED

      1. Whether the Order is arbitrary and capricious.

      2. Whether the Commission’s purported preemption of state and

local regulation of broadband service is invalid.


                   STATUTES AND REGULATIONS

      Pertinent statutes and regulations are contained in the Addendum.




                                          3
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 25     24 of 86
                                                                     of 145


                      STATEMENT OF THE CASE3

A.    The Role of State and Local Governments in Regulating
      Communications and Protecting Public Safety

      State and local governments “traditionally have had great latitude

under their police powers to legislate as to the protection of the lives,

limbs, health, comfort, and quiet of their residents.” Metropolitan Life

Ins. Co. v. Massachusetts, 471 U.S. 724, 756 (1985). The Federal

Communications Act of 1934 (Communications Act), as amended by the

Telecommunications       Act    of   1996       (1996   Act),   recognizes   that

communications are central to this authority and thus establishes “a

system of dual state and federal regulation.” Louisiana Pub. Serv.

Comm’n v. FCC, 476 U.S. 355, 359 (1986).




      3This Statement of the Case supplements the Statement contained
in the Brief for the Non-Government Petitioners (NGP Br.), which the
Government Petitioners hereby join. As stated infra at 11, the
Government Petitioners also join the legal arguments made by the Non-
Government Petitioners.

                                            4
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 26     25 of 86
                                                                     of 145


B.    Order on Review

      In the Order, the Commission reversed its prior regulatory

treatment of broadband Internet access service (BIAS) in several

pertinent respects. 4 See Restoring Internet Freedom, Declaratory Ruling,

Report and Order, and Order, WC Docket No. 17-108, FCC 17-166,

33 FCC Rcd. 311 (2018) (Order) [JA __-__]. The Order (1) reclassified

BIAS from a telecommunications service (regulated under Title II’s

common-carrier provisions) to an information service (governed by Title

I); (2) eliminated “bright-line” rules prohibiting BIAS providers from

blocking, throttling, and imposing paid prioritization; (3) eliminated the

“general conduct” rule, which had prohibited “unreasonable interference

or disadvantage” to end users’ access to, or edge providers’ offering of,

online services; 5 (4) disavowed regulation of broadband privacy and data




      4For a complete background of the Commission’s regulatory
approach to broadband, including its long history of promoting the open
Internet through policy, enforcement, and regulations, see NGP Br. at
Statement(A).
      5An edge provider is an entity that provides online content to end
users, such as Netflix, Google, Etsy, or Kickstarter.
                                          5
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 27     26 of 86
                                                                     of 145


security practices; and (5) eliminated numerous transparency require-

ments, while preserving a narrow and discrete set of mandatory federal

disclosures (the Transparency Rule). See Order ¶¶ 21-64, 86-161, 181-

184, 209-238, 239-296 [JA __-__, __-__, __-__, __-__, __-__].

      The Commission justified the elimination of its existing bright-line

and general conduct rules by concluding that it had no statutory

authority to impose those rules. The Commission reasoned that its

reclassification decision eliminated Title II authority to regulate

broadband; that § 706 of the 1996 Act and § 230 of the Communications

Act were “hortatory” or “policy” statements that did not grant the

Commission any “regulatory authority”; and that various provisions in

Titles II, III, and VI of the Communications Act also did not confer

regulatory authority. Id. ¶¶ 268-292 [JA __-__].

      In evaluating the impact of these changes, the Commission did not

perform any analysis of the public safety risks that several parties

(including Government Petitioners) had identified in the record, despite

its statutory mandate to consider such safety concerns. The Commission

also summarily dismissed record evidence of serious reliance interests



                                          6
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 28     27 of 86
                                                                     of 145


on the Commission’s long-standing protection of an open Internet,

mistakenly asserting that no such interests exist. Id. ¶ 159 [JA __].

      Despite disavowing any statutory authority to affirmatively

impose the bright-line and general conduct rules, the Commission

declared that it was nonetheless preempting “any state or local measures

that would effectively impose rules or requirements that [the

Commission] ha[s] repealed or decided to refrain from imposing in this

order or that would impose more stringent requirements for any aspect

of broadband service” addressed in the Order, including disclosure

requirements. 6 Id. ¶¶ 194-196 [JA __-__]. The Order predominantly

relied on “the impossibility exception to state jurisdiction” as authorizing

preemption. Id. ¶ 198 [JA __]. The Order further relied on the

Commission’s “independent authority to displace state and local

regulation in accordance with the longstanding federal policy of

nonregulation for information services.” Id. ¶ 202 [JA __]. The

Commission purported to derive such authority from (1) § 230’s policy




      6The Commission provided a nonexclusive list of preempted laws
and regulations, including “‘economic regulation’ and ‘public utility-type
regulation.’” Id. ¶ 195 n.730 [JA __].
                                          7
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 29     28 of 86
                                                                     of 145


statement regarding a “vibrant and competitive free market” for

Internet services, notwithstanding the Order’s earlier disavowal of the

statute as a source of regulatory power; (2) § 153(51)’s definition of a

“telecommunications carrier”; and (3) the 1996 Act’s forbearance

provision, which allows the Commission to forbear from imposing certain

Title II regulations on common carriers. Id. ¶¶ 202-204 [JA__-__] (citing

47 U.S.C. §§ 230(b)(2), 153(51), 160).


C.    The Government Petitioners

      1.   The State Petitioners

      The State Petitioners collectively represent over 165 million

people—approximately fifty percent of the United States population—

who rely on broadband Internet for personal, business, and other

services on a daily basis. The States promulgate and enforce numerous

laws and regulations applicable to BIAS providers, including laws

protecting consumers from deceptive and unfair business practices.

      Following the Order, multiple State Petitioners took legislative or

executive action to protect consumers and edge providers from harmful




                                          8
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 30     29 of 86
                                                                     of 145


practices by BIAS providers.7 Many other States have introduced

legislation to address such practices.8


      2.   The County of Santa Clara and the Santa Clara
           County Central Fire Protection District

      The County provides its 1.9 million residents with essential

services such as law enforcement, health care, and social services. The

County also oversees most regional public health and safety functions,

including emergency planning and services, disease control and

prevention, and criminal justice administration. County Fire provides

fire services both within and outside Santa Clara County.




      7 See Haw. Exec. Order No. 18-02 (Feb. 5, 2018); Exec. Order No. 9
(Feb. 5, 2018), 50 N.J. Reg. 931(a) (Mar. 5, 2018); Exec. Order No. 175
(Jan. 24, 2018), 9 N.Y.C.R.R. § 8.175; Ch. 88, 2018 Or. Laws (Apr. 9,
2018); R.I. Exec. Order No. 18-02 (Apr. 24, 2018); No.169, 2018 Vt. Acts
(May 22, 2018); Exec. Order No. 2-18 (Feb. 17, 2018), 326 Vt. Govt. Reg.
2 (Mar. 2018); Wash. Rev. Code ch. 19.385. See also Mont. Exec. Order
No. 3-2018 (Jan. 22, 2018). The State of Montana is not a party to this
action.
      8 See National Conference of State Legislatures, Net Neutrality
Legislation in States (as of July 18, 2018), http://www.ncsl.org/research/
telecommunications-and-information-technology/net-neutrality-
legislation-in-states.aspx.
                                          9
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 31     30 of 86
                                                                     of 145


      Over the past several years, the County has made significant

investments to modernize its systems. Many of the services developed

through these investments are web-based and rely on high-bandwidth,

latency-sensitive exchanges of information with the public. County Fire

likewise relies on Internet-based systems to provide crucial public safety

services.


      3.    California Public Utilities Commission

      The CPUC is a constitutionally created agency empowered to

regulate industries deemed critical to the public welfare, including gas,

electricity, telecommunications, and water. Cal. Const., art. XII. The

agency is charged with ensuring that public utilities furnish safe and

reliable service to promote the safety, health, and comfort of the public,

at just and reasonable rates. The CPUC oversees and regulates

numerous programs that are affected by the Order, including

California’s energy grid, public utility infrastructure, and universal

service programs.




                                         10
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 32     31 of 86
                                                                     of 145


                        STANDARD OF REVIEW

      The Order should be set aside if this Court determines that the

Commission’s action was “arbitrary, capricious, an abuse of discretion,

or otherwise not in accordance with law” or “in excess of statutory

jurisdiction, authority, or limitations.” 5 U.S.C. § 706(2).

      An “agency’s conclusion that state law is preempted” is entitled to

deference only if Congress has expressly “authorized” the agency “to pre-

empt state law directly.” Wyeth v. Levine, 555 U.S. 555, 576 (2009).

Absent such express authorization, the weight accorded an “agency’s

explanation of a state law’s impact on the federal scheme depends on its

thoroughness, consistency, and persuasiveness.” Id. at 577.


                       SUMMARY OF ARGUMENT

      The Government Petitioners join the legal arguments made by the

Non-Government Petitioners. This brief provides several additional

reasons that the Order is invalid and must be vacated.

      I. The Commission acted arbitrarily and capriciously in crediting

industry promises to refrain from harmful practices, notwithstanding

substantial record evidence showing that BIAS providers have abused


                                         11
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 33     32 of 86
                                                                     of 145


and will abuse their gatekeeper roles in ways that harm consumers and

threaten public safety. The Commission’s failure to address the impact

of the Order on public safety is particularly egregious given the agency’s

statutory mandate to consider this issue. The Order also failed to

reconcile its abrupt abandonment of the Commission’s long-standing

protection of the open Internet with the substantial reliance interests of

parties (including the Government Petitioners) that have invested in

Internet-based services that depend on nondiscriminatory access by

consumers to be effective. Finally, the Commission wrongly declined to

address the effect of reclassification on universal service programs and

other state regulatory structures.

      II. Even if the Order were otherwise lawful, the Commission

exceeded its authority by purporting to preempt state and local

governments from taking action to protect consumers and edge providers

from abuses by BIAS providers. Having disavowed Title II authority over

broadband, the Commission’s preemption order can be rooted only in

Title I ancillary authority, which in turn must be based on some separate

statutorily mandated responsibility. The Order identified no such

mandate, and instead relied on a purported federal policy of deregulation

                                         12
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 34     33 of 86
                                                                     of 145


unmoored from any specific statutory command. But as this Court held

in Comcast Corp. v. FCC, policy alone cannot provide the basis for the

Commission’s exercise of ancillary authority, and hence cannot support

the Order’s attempt to preempt here. 600 F.3d 642, 658 (D.C. Cir. 2010).

      Nor can the Commission rely on conflict preemption to support the

Order. The Commission did not specifically identify conflict preemption

as a basis for its Order, and any assertion of conflict preemption as a

facial matter—divorced from consideration of a specific law or

regulation—would be premature and invalid. In any event, there is no

conflict between state regulation of broadband service and the

Communications Act, which expressly contemplates and relies on active

state supervision in this area.




                                         13
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 35     34 of 86
                                                                     of 145


                                 STANDING

      The Order injures the Government Petitioners in several ways.9

First, the Order authorizes BIAS providers to interfere with the

Government Petitioners’ ability to provide crucial Internet-based

services to their residents on a nondiscriminatory basis. 10 Second, by

abdicating federal regulatory authority, the Order imposes substantial

costs on the Government Petitioners by shifting the burden of policing

BIAS providers to state and local law enforcement. Third, the Order

purports to preempt state laws, thus causing injury to the States’

“sovereign power to enforce state law.” Alaska v. U.S. Dep’t of Transp.,

868 F.2d 441, 443 (D.C. Cir. 1989). Fourth, the Order interferes with

state public utility regulators’ ability to comply with federal statutory

mandates to promote universal service and protect public safety. The

Government Petitioners participated in the proceedings below. 11




      9    For the legal standard for standing, see NGP Br. at Standing.
      10 In an excess of caution, the County offers two supporting
declarations in addition to the record evidence demonstrating this
injury. See Addendum at 1-15.
      While Minnesota, New Jersey, and New Mexico did not submit
      11

comments or join the December 2017 letter submitted by nineteen
                                         14
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 36     35 of 86
                                                                     of 145


                                ARGUMENT

                                   POINT I

               THE ORDER IS ARBITRARY AND CAPRICIOUS

      An agency’s decision is arbitrary and capricious if it “entirely failed

to consider an important aspect of the problem, offered an explanation

for its decision that runs counter to the evidence before the agency, or is

so implausible that it could not be ascribed to a difference in view or the

product of agency expertise.” Motor Vehicle Mfrs. Ass’n. of U.S., Inc.

v. State Farm Mutual Auto Ins. Co., 463 U.S. 29, 43 (1983). “A statutorily

mandated factor, by definition, is an important aspect of any issue before

an administrative agency.” Public Citizen v. Federal Motor Carrier

Safety Admin., 374 F.3d 1209, 1216 (D.C. Cir. 2004).

      To survive review under the arbitrary-and-capricious standard, an

agency’s decision must be based on “substantial evidence,” and “take into

account whatever in the record fairly detracts from its weight.” AT&T

Corp. v. FCC, 86 F.3d 242, 247 (D.C. Cir. 1996). While an agency may

depart from a prior policy, “‘a reasoned explanation is needed for



Attorneys General (JA __-__), these States suffer the same injuries as
the other State Petitioners.
                                         15
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 37     36 of 86
                                                                     of 145


disregarding facts and circumstances that underlay or were engendered

by the prior policy,’” including reliance interests. Encino Motorcars, LLC

v. Navarro, 136 S. Ct. 2117, 2126 (2016) (quoting FCC v. Fox Television

Stations, Inc., 556 U.S. 502, 515-16 (2009)).

      The Government Petitioners join the Non-Government Petitioners’

arguments with respect to the arbitrary and capricious nature of the

Order. See supra at 11. The Order is also arbitrary and capricious for the

following reasons.


A.    The Commission Disregarded the Serious Risk That
      Providers Will Engage in Abusive Practices That
      Undermine the Open Internet.

      “One of the fundamental premises of a regulatory scheme such as

that established by the Communications Act is that the free market

cannot always be trusted to” advance the public good. Telocator Network

of Am. v. FCC, 691 F.2d 525, 549 (D.C. Cir. 1982). Just a few years ago,

the Commission reiterated its long-standing recognition of the need to

protect consumers through affirmative rules ensuring access to an open

Internet. See, e.g., In re Protecting and Promoting the Open Internet

(2015 Order), 30 FCC Rcd. 5601 (2015). Numerous commenters,

including the Government Petitioners, urged the Commission to
                                16
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 38     37 of 86
                                                                     of 145


preserve these prophylactic rules to prevent abusive practices by BIAS

providers that will harm consumers and undermine public safety. See,

e.g., NYAG Comments at 13-14 [JA __-__]; Attorneys General Comments

at 18-22 [JA __-__]; Public Knowledge Comments at 101-27 [JA __-__].

      The    Order    unreasonably     disregarded     these   concerns    and

disavowed the Commission’s prior analysis of the likelihood that BIAS

providers will engage in abusive practices. First, the Commission

concluded that the record evidence of harm was “sparse” and

“speculative.” Order ¶¶ 109-116 [JA __-__]. Next, the Commission

determined that its prior rules were unnecessary because BIAS

providers “have strong incentives to preserve Internet openness” and

have voluntarily “committed to refrain from blocking or throttling.” Id.

¶¶ 117-129 [JA __-__]. Finally, the Commission decided that “the

transparency rule . . . coupled with existing consumer protection and

antitrust laws” would minimize the risk of future harm. Id. ¶ 116,

140-154 [JA __, __-__].

      The Commission’s analysis is deeply flawed. See Br. for Non-

Government Petitioners (NGP Br.) at V(A)-(B). The Commission’s

assertion (Order ¶¶ 109-110, 117 [JA __, __-__]) that BIAS providers will

                                         17
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 39     38 of 86
                                                                     of 145


voluntarily refrain from blocking, throttling, and similar practices

incorrectly assumes that providers historically displayed such self-

restraint. But it was the Commission’s long-standing enforcement of

open Internet policies that compelled BIAS providers to refrain from

harmful practices that injure consumers and undermine public safety.

The relatively minimal evidence of such harms in the United States is

the result of the protective rules that the Commission has abandoned,

rather than evidence that those rules are unnecessary.

      The Commission also unreasonably disregarded (Order ¶¶ 165, 168

[JA __, __-__]) evidence showing that BIAS providers intentionally

engaged in harmful conduct when protective regulations were not in

place. See, e.g., NYAG Comments at 3-10 [JA __-__]; OTI Reply

Comments at 47-50 [JA __-__]; INCOMPAS Comments at 60-61

[JA __-__] (describing interconnection disputes affecting millions of

consumers). The Commission likewise improperly dismissed as

irrelevant (Order ¶ 115 & n.426 [JA __]) record evidence of harms in

foreign countries—where there were no open Internet protections—

including specific examples of blocking and throttling by Canadian and

European BIAS providers. See Engine Comments at 20-21 [JA __-__].

                                         18
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 40     39 of 86
                                                                     of 145


The Commission provided no reason that the same incentives that led

providers to engage in such practices in the Canadian and European

markets would not apply to the United States market if the Commission

were to abandon its regulatory responsibilities.

      Equally flawed is the Commission’s misguided assumption (Order

¶¶ 116, 141-142 [JA __, __-__]) that providers’ voluntary commitments

coupled with existing consumer protection laws provide sufficient

protection. 12 The Commission offered no meaningful defense of its

decision to uncritically accept industry promises that are untethered to

any enforcement mechanism. Nothing in the Order would stop a BIAS

provider from abandoning its voluntary commitments, revising its

Transparency Rule disclosures, and beginning to block, throttle, or

engage in paid prioritization, subject only to the Transparency Rule’s

limited disclosure requirements—leading to the very harms to consumer

interests and public safety that the Commission’s long-standing

commitment to protecting the open Internet was intended to prevent.




      12The Order also relied on antitrust laws as a potential remedy for
future consumer harm. See Order ¶¶ 143-154 [JA __-__]. Antitrust law
is insufficient to address the harms at issue. See NGP Br. at V(A)(2).
                                         19
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 41     40 of 86
                                                                     of 145


      The Order also failed to identify how consumers or state law

enforcement could police BIAS provider’s compliance with their

voluntary commitments. The Commission merely stated that “the

transparency rule allows us to reject the argument that antitrust and

consumer protection enforcers cannot detect problematic conduct.”

Order ¶ 142 & n.515 [JA __]. But nothing in the Transparency Rule’s

generalized disclosures allows a consumer or a state law enforcement

agency to evaluate the causes underlying real-time performance and

service quality, let alone to attribute any observed service degradation

to an undisclosed decision by the provider, without additional

investigation. See CCIA Reply Comments at 19-21 [JA __-__]; McSweeny

Comments at 6 [JA __]; OTI Reply Comments at 28 [JA __]. See also

United States Telecom Ass’n v. FCC, 855 F.3d 381, 389 (D.C. Cir. 2017)

(Srinivasan, J.) (concurring in denial of rehearing en banc). Without

such information, it will be difficult for consumers or the States to

meaningfully police whether BIAS providers have reneged on their

promises.

      Even if such information were available, consumer protection laws

would provide only an imperfect, ex post remedy. As the Commission

                                         20
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 42     41 of 86
                                                                     of 145


explained in the 2015 Order, prophylactic rules are especially necessary

for BIAS because consumers have limited provider options, face high

switching costs, and are at a substantial informational disadvantage.

2015 Order ¶¶ 80-82, 97-99. Allowing only after-the-fact remedies

removes a critical consumer protection and imposes substantial

investigative and litigation costs on consumers and state law enforcement

alike. Moreover, consumer protection laws may not be able to remedy

the harms caused by interfering with individuals’ access to public safety

systems.

      Finally, the Commission failed to address the conflict between its

embrace of state laws (as a justification for withdrawing federal

regulation) and its subsequent declaration that such laws are

purportedly preempted. See infra Point II. While the Commission touted

“state laws proscribing deceptive trade practices” as a way to minimize

consumer harm (Order ¶ 142 & n.517 [JA __-__]), the agency

simultaneously attempted to preempt state regulation of “any aspect of

broadband service” addressed in the Order (id. ¶ 195 [JA __]).

Unsurprisingly, BIAS providers have already cited to this preemption

language to shield themselves from traditional state enforcement and

                                         21
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 43     42 of 86
                                                                     of 145


regulatory actions. See, e.g., People v. Charter Commc’ns, Inc., 162

A.D.3d 553 (N.Y. App. Div. 2018); Mot. for Summary Judgment,

MetroPCS Cal., LLC v. Picker, No. 17-cv-5959, Dkt. No. 63 (N.D. Cal.

Apr. 6, 2018).


B.    The Commission Violated Its Statutory Mandate to
      Consider Public Safety.

      Congress created the Commission to “promot[e] safety of life and

property through the use of wire and radio communications.” 47 U.S.C.

§ 151. “The Commission is required to consider public safety by . . . its

enabling act.” Nuvio Corp. v. FCC, 473 F.3d 302, 307-08 (D.C. Cir. 2006).

Notwithstanding this express mandate to consider public safety and

record evidence showing substantial public safety concerns associated

with abusive BIAS provider practices that violate open Internet

principles but are permitted by the Order, the Commission did not

consider public safety at all. “[T]he complete absen[c]e of any discussion

of a statutorily mandated factor” renders the Order arbitrary and

capricious. Public Citizen, 374 F.3d at 1216.

      As with many private-sector services, large portions of critical

infrastructure used by governments and utilities have moved to the

                                         22
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 44     43 of 86
                                                                     of 145


Internet. This modernization enables more robust, responsive, and

efficient service delivery. Consumers’ access to the open Internet is

essential to the effective provision of these online services. There is no

evidence that it is possible to isolate and preferentially prioritize

communications important to public health and safety, given the

diversity of platforms and endpoints. Santa Clara Comments at 3-4

[JA __-__]. See also Sandoval Reply Comments at 31-32 [JA __-__].

      In addition, BIAS providers have shown every indication that they

will prioritize their economic interests, even in situations that implicate

public safety. See supra at 17-19. For example, a BIAS provider recently

throttled the connection of a County Fire emergency response vehicle

involved in the response to the largest wildfire in California history and

did not cease throttling even when informed that this practice

threatened public safety. 13 Declaration of Anthony Bowden ¶¶ 9-11




      13 Government Petitioners do not contend that this throttling
would have violated the 2015 Order. However, BIAS providers have not
prioritized public safety over economic interests and should not be
expected to; nor does the Order require them to.
                                         23
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 45     44 of 86
                                                                     of 145


[Addendum 3-4]. In light of these points, the Order’s total silence on the

issue of public safety is arbitrary and capricious.

      The energy grid. As part of the effort to modernize the nation’s

electrical grid, electric utilities in California and other States have

invested ratepayer funds in integrated systems of smart meters,

communications networks, and data management systems that enable

two-way communication between utilities and customers. Sandoval

Reply Comments at 51 [JA __]. Instant communication between customers,

suppliers, energy generators, contractors, regulators, and safety personnel

is essential to maintaining a safe and reliable grid, and must thus

remain free from blocking or delay due to throttling or deprioritization. 14

      California has relied on demand response services offered by

utilities and third parties to directly balance load, manage congestion,

and satisfy state and federal reliability standards. Sandoval Supp. Reply

Comments, Ex. C at 34-35 [JA __-__]. The grid operator also dispatches

demand response to achieve immediate load reduction when high

temperatures, wildfire, or other emergencies make conservation urgent.




      14   42 U.S.C. § 5195c; Sandoval Reply Comments at 47 [JA __].
                                         24
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 46     45 of 86
                                                                     of 145


Since demand response relies on instantaneous communication with the

customer, the absence of open Internet rules jeopardizes the ability to

reduce load in times of extreme energy grid stress. Consequently, the

Order threatens the reliability of the electric grid, and the safety and

welfare of California’s residents.15

      Public health and safety systems. Similarly, state and local

governments have modernized their public health and safety systems by

moving such systems online. These systems depend on the public’s

access to BIAS on nondiscriminatory terms. See e.g., Santa Clara

Comments at 2-14 [JA __-__]; Sandoval Reply Comments at 25-27, 30-32

[JA __-__, __-__]; Ohio Counties Comments at 3-4, 8 [JA __-__, __]; West

Virginia Counties Comments at 3-4 [JA __-__].

      The County of Santa Clara’s emergency and public health services

are particularly likely to be affected by the repeal of the open Internet

rules. See Santa Clara Comments at 2-14 [JA __-__]. The County has




      15 Other States have adopted similar programs and would be
equally affected. See, e.g., Mass. Gen. L. c. 25, § 21(b) (mandating energy
efficiency plans that include demand response programs); In re Rockland
Electric Co., Case No. ER16060524 (N.J. Bd. of Pub. Util., Aug. 23, 2017).
                                         25
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 47     46 of 86
                                                                     of 145


established a web-based emergency operations center to facilitate

coordination internally with other agencies and with first responders in

case of emergency. Id. at 6-7 [JA __-__]. This tool relies on instant

communication among emergency responders without regard to the

users’ BIAS provider. Id. Particularly in such emergencies, where

networks are already stressed, delays, deprioritization, or blocking could

render an emergency responder or victim using her own device unable

to communicate, resulting in the loss of important situational information.

      Instant communication is also essential to the proper functioning

of the County’s public health systems. For example, the County uses

web-based public alert systems to distribute time-sensitive safety

information to the public, including evacuation orders, shelter-in-place

orders, and disease outbreak information. Id. at 8-9 [JA __-__]. This

online information is widely used and of critical importance to the

public—during the 2009 H1N1 emergency, for example, a County system

was so heavily used that it became overloaded. Significant delays from

blocking,    throttling,   or   deprioritization   could   impede     effective

notification and jeopardize safety in public-health emergencies. Id.

During an emergency, meaningful (that is, timely) access to public-

                                         26
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 48     47 of 86
                                                                     of 145


health information should not be limited to those who have paid for

priority or access.

      The County’s hospital also relies upon, and has plans to expand,

web-based systems that are latency-sensitive and bandwidth-intensive.

The County is in the planning stages of an expansion of its telemedicine

capabilities, which will include a high-definition video solution that will

allow clinicians to treat patients using a broadband connection. Using

the system, doctors will be able to perform triage and improve outcomes

in time-sensitive situations (such as strokes or vehicular accidents)

where immediate diagnosis can mean the difference between life and

death. The system will also allow providers to avoid high-risk situations

such as in-person treatment of jail inmates. The hospital also uses

systems like Citrix, which allows doctors to access important clinical

applications and its records system, which transfers more than two

million patient records annually among thousands of clinics, hospitals,

and emergency departments. Id. at 10-11 [JA __-__]. Access to an open

Internet is essential for these tools to be reliable and beneficial.

      Because of the unique functions of entities that provide public

health and safety services, the providers that serve them are often small,

                                         27
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 49     48 of 86
                                                                     of 145


niche businesses. Declaration of Imre Kabai (Kabai Decl.) ¶¶ 8-9

[Addendum 14-15]; Santa Clara Comments at 3-4 [JA __-__]. Open

Internet rules promoted the trend toward more effective public health

and safety systems by allowing these niche providers to develop systems

to serve the public sector. Santa Clara Comments at 3, 6 [JA __, __].

Because governments are obligated to be cost conscious, neither

governments nor the businesses that serve them are likely to pay to

prioritize their traffic.16 Id. Accordingly, the Order could stifle the growth

of niche providers and limit the effectiveness of government entities that

rely on their services. The Commission’s unexplained failure to address

this concern is an additional reason the Order is arbitrary and

capricious.




      16The County has also heavily invested in Internet-based solutions
to promote civic engagement, including, for example, live broadcast of
public meetings and web publication of its law. The Order likewise
threatens to make such innovative systems for connecting citizens to
their governments available only to those who can pay, or to those whose
governments pay for access. Santa Clara Comments at 4-6 [JA __-__].
                                         28
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 50     49 of 86
                                                                     of 145


C.    The Order Failed to Consider Significant and
      Long-Standing Reliance Interests.

      “In explaining its changed position, an agency must also be

cognizant that longstanding policies may have ‘engendered serious

reliance interests that must be taken into account.’” Encino, 136 S. Ct.

at 2126 (quotation marks omitted). Commenters, including the

Government Petitioners, submitted substantial evidence of reliance on

open Internet principles, including millions of dollars of investment.

Sandoval Reply Comments at 51-52 [JA __-__]; Santa Clara Comments

at 3, 14 n.17 [JA __, __]; Kabai Decl. ¶¶ 5-8 [Addendum 14]. The Order’s

analysis of this evidence consists of a three-sentence paragraph that

does not come close to satisfying the Commission’s obligation. See Order

¶ 159 [JA __].

      The Commission brushed aside evidence of reliance interests by

erroneously asserting that it need not analyze “[a]ssertions in the record

regarding absolute levels of edge investment” because commenters “do

not meaningfully attempt to attribute particular portions of that

investment to any reliance on the Title II Order.” Id. Investments,

however, are made in reliance on many factors, and courts have never

required a precise allocation of portions of an investment to preexisting
                                       29
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 51     50 of 86
                                                                     of 145


conditions. 17 See, e.g., Encino, 136 S. Ct. 2126 (finding serious reliance

interest on “background understanding” of a policy without demanding

allocation of the value of that reliance).

       The Commission also incorrectly assumed that commenters must

show reliance specifically on the 2015 Order. But the open Internet did

not begin in 2015. Rather, the Commission has enforced these principles

since 2005, engendering reasonable reliance that whole time. See U.S.

Telecom, 825 F.3d at 693; NGP Br. at Statement(A). The Order vitiated

these principles, doing far more than revert to the status quo in 2014.

Many commenters, including the Government Petitioners, explicitly and

reasonably relied not only on the 2015 Order, but also on the rules and

enforcement actions taken by the Commission for over a decade.18 Santa




      17In contrast, the Commission found that BIAS providers had
halted or limited infrastructure investment due solely to the 2015 Order
despite overwhelming evidence to the contrary. See Order ¶¶ 89-98
[JA __-__].
      18The Commission is wrong to state that reliance would not have
been reasonable because of “the lengthy prior history of information
service classification of broadband Internet access service.” Order ¶ 159
[JA __]. Reasonable reliance was based on the Commission’s regulatory
protection of the open Internet, which it had maintained for over a
decade irrespective of how BIAS was classified.
                                         30
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 52     51 of 86
                                                                     of 145


Clara Comments at 3, 14 n.17 [JA __, __]; Kabai Decl. ¶¶ 5-8 [Addendum

14]. The Commission cannot avoid its obligation to analyze and weigh

record evidence by artificially limiting the analysis to reliance on its

most recent rules, when the Order overturned a much longer history of

open Internet protections maintained by the Commission under both

Title I and II.

      The County, in particular, submitted evidence of its reliance on the

Commission’s protection of the open Internet in making decisions to

invest in systems for protecting public safety, public health, and patient

health and safety; publication of its law; compliance with its public

notice and access requirements; and facilitating civic participation.

Santa Clara Comments at 3, 10, 14 n.17 [JA __, __, __]; Kabai Decl. ¶¶ 5-

8 [Addendum 14]. For example, in reliance on the open Internet, the

County invested more than a million dollars in its medical records

system and is investing hundreds of thousands of dollars in its

telemedicine systems. Santa Clara Comments at 10-11 [JA __-__].




                                         31
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 53     52 of 86
                                                                     of 145


Similarly, the modern energy grid was developed in reliance on the open

Internet. See supra at 24-25.

      Having decided that it need not analyze record evidence of reliance,

the Commission stated that it was “not persuaded that there were

reasonable reliance interests” on the 2015 Order. Order ¶ 159 [JA __].

Such a “conclusory . . . statement cannot substitute for a reasoned

explanation.” American Radio Relay League, Inc. v. FCC, 524 F.3d 227,

241 (D.C. Cir. 2008). The Commission’s inaccurate summary of the

record and its failure to address the ample evidence of industry,

governmental, and public safety reliance on an open Internet renders

the Order arbitrary and capricious.


D.    The Commission Failed to Properly Consider the
      Effect of Reclassification on Universal Service
      and Pole Attachment Rights.

      The Commission’s decision to reclassify BIAS cannot be

reconciled with the States’ statutory obligations to advance universal

service and provide nondiscriminatory utility pole access. The

Commission also disregarded the effect of reclassification on the

States’ ability to enforce important safety regulations for pole

attachments. The Order must be reversed because the Commission
                                32
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 54     53 of 86
                                                                     of 145


failed to properly consider the implications of its reclassification

decision on important regulatory schemes.

      Lifeline Programs. The 1996 Act obligates the Commission and

the States to ensure the affordability and widespread availability of safe,

reliable, high-quality telecommunications services. 47 U.S.C. §§ 253(b),

254(c), (e)-(f). The federal Lifeline program promotes universal service

by enabling discounts on telecommunications services for low-income

Americans. In 2015, the Commission modernized the federal Lifeline

program to include broadband.19 Many States have also enacted state

universal service programs to enable low-income citizens’ access to high-

quality telecommunications.20

      Under 47 U.S.C. § 214(e)(1), federal universal service support is

available only for common carriers designated by a State or the

Commission as an “eligible telecommunications carrier.” Title II

common carriage thus forms the legal underpinning to provide Lifeline



      19See generally In re Lifeline & Link Up Reform and
Modernization, 31 FCC Rcd. 3962 (2016).
      20 See, e.g., Cal. Pub. Util. Code § 871; Conn. Gen. Stat. § 16-247e;
220 Ill. Comp. Stat. § 5/13-301; Md. Code Ann., Pub. Util. § 8-201; Minn.
Stat. § 237.70 (2017).
                                         33
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 55     54 of 86
                                                                     of 145


subsidies for standalone broadband service—i.e., Internet connection

unbundled from other services such as phone. See Direct Commc’ns

Cedar Valley, LLC v. FCC, 753 F.3d 1015, 1049 (10th Cir. 2014).

Similarly, only telecommunications providers are required to contribute

to the Universal Service Fund. See 47 U.S.C. § 254(d).

      Several commenters noted that reclassification of BIAS would

eliminate the statutory basis for including standalone broadband in

universal service programs. See CPUC Comments at 13 [JA __]; Public

Knowledge Comments at 95-97 [JA __-__]; Free Press Comments at

71-72 [JA __-__]; Voices Coalition Comments at 53-62 [JA __-__];

National Consumer Law Center Comments at 5-8 [JA __-__]. As these

commenters noted, universal service programs cannot fulfill their

purpose unless they include broadband Internet access. While the

Commission asserted in the Order that it need not address its legal

authority to continue supporting BIAS in the Lifeline program until

later proceedings (Order ¶¶ 192-193 [JA __-__]), this regulatory punt

missed the point because classification determines eligibility for

universal service support under § 214(e). The Commission thus could—



                                         34
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 56     55 of 86
                                                                     of 145


and should—have addressed the impact of reclassification on the federal

Lifeline program.

      The Order also failed to consider the effect of reclassification on the

States’ ability to include standalone broadband in state universal service

programs. The 1996 Act preserves state authority to implement

“requirements necessary to preserve and advance universal service [and]

ensure the continued quality of telecommunications services.” 47 U.S.C.

§ 253(b) (emphasis added); see id. § 254(f). If BIAS is not classified as a

telecommunications service, the States could arguably be precluded from

requiring standalone BIAS in their respective Lifeline programs.21

Although the Commission recognized that reclassification would affect

the Lifeline program, the Commission ultimately failed to address, much

less resolve, how it or the States could mandate standalone broadband

in Lifeline programs given these statutory limitations.




      21The Commission’s assertion that § 706 of the 1996 Act is
“hortatory” impermissibly eliminates an alternate source of regulatory
authority to include standalone BIAS in universal service programs.
Accord NGP Br. at IV.
                                         35
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 57     56 of 86
                                                                     of 145


      Pole Attachments. In the 2015 Order, the Commission recognized

the critical importance of pole attachments to deploying communications

networks, and acknowledged that Title II ensures BIAS providers’ access

to, among other things, utilities’ poles at just, reasonable, and

nondiscriminatory rates. 2015 Order ¶¶ 56, 413, 478 [JA __, __, __]. In

the current Order, the Commission reversed course but failed to

recognize—much less reconcile—the Order’s effect on the States’ ability

to ensure nondiscriminatory pole access and to adopt and enforce pole

attachment safety regulations.

      The Commission concluded that Title II classification was not

necessary to promote broadband deployment. Order ¶185 [JA __].

However, the Commission failed to acknowledge the federal requirement

that utilities extend nondiscriminatory access to poles and rights-of-way

only to “cable television systems or telecommunications carriers.”

47 U.S.C. § 224(f)(1) (emphasis added). Once BIAS providers are

classified as information services providers, they lose the statutory right

to access utility infrastructure.

      The Commission further failed to explain how the States could

enforce safety regulations for pole attachments by standalone BIAS

                                         36
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 58     57 of 86
                                                                     of 145


providers in the absence of Title II classification. Pursuant to § 224,

States can elect to regulate the rates, terms, and conditions for pole

attachments under state law, and certify to the Commission that they

will do so. More than twenty States, including California, have so

certified, and thus have reverse-preempted the Commission from

exercising jurisdiction over pole attachments in those States. 22 This

reverse-preemption, however, applies to nondiscriminatory access by

telecommunications carriers. See 47 U.S.C. § 224(c), (f). The Commission

did not explain how States can enforce terms and conditions on BIAS

providers under this statute—including regulations relating to “safety,

reliability    and   generally   applicable    engineering    purposes,”    id.

§ 224(f)(2),   if    those   providers   are    not    deemed     to   provide

telecommunications services.




      22See Decision No. 98-10-058, 82 CPUC2d 510, 1998 Cal. PUC
LEXIS 879 (adopting pole attachment and rights-of-way rules); see also
25 FCC Rcd. 5541 (May 19, 2010) (complete list of States that have
reverse-preempted).

                                         37
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 59     58 of 86
                                                                     of 145


      This omission has real-world implications for public safety.23

Unauthorized, and sometimes hazardous, attachments to the millions of

poles in any given State are regular occurrences. The ability to enforce

safety regulations for pole attachments is paramount in States like

California, which has recently suffered unprecedented wildfires and

windstorms that have wreaked havoc on utility infrastructure. Cf. CPUC

Comments at 9 [JA __]. A standalone BIAS provider might pledge

compliance with a State’s safety regulations to obtain access to utility

infrastructure, yet subsequently commit a major safety violation with

impunity. The Order does not explicitly preclude such a provider from

arguing that, as a provider of information services, it is exempt from a

State’s authority to investigate the incident or impose fines, sanctions,

or other remedies. Although the Commission acknowledged (rightly)

that its preemption determination does not interfere with States’

authority to address safety issues in rights-of-way (see Order ¶ 196 n.735




      23 The Commission’s failure to consider public safety concerns
violated its express mandate to consider public safety. See supra at 22.
                                         38
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 60     59 of 86
                                                                     of 145


[JA __]), it failed to address the effect of reclassification on the States’

ability to regulate utility pole attachments by BIAS providers.


                                  POINT II

           THE COMMISSION’S PREEMPTION ORDER IS INVALID

A.    The Commission May Not Preempt Absent Statutory
      Authority.

      In the Order’s preemption provisions, the Commission purported

to rely on a “federal policy of nonregulation” and asserted that “an

affirmative policy of deregulation is entitled to the same preemptive

effect as a federal policy of regulation.” 24 Order ¶¶ 194, 202 [JA __, __].

This justification fundamentally misstates the law.

      An agency that deems itself to lack statutory authority to regulate

a particular practice altogether cannot rely on the same absence of

authority to preempt state regulation. This Court has long held that “the

allowance of wide latitude in the exercise of delegated powers is not the

equivalent of untrammeled freedom to regulate activities over which the



      24 The Notice of Proposed Rulemaking (JA __-__) did not seek
comments on the Commission’s intention to preempt state law or provide
notice of what statutory authority the Commission intended to rely on
in order to preempt state law.
                                         39
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 61     60 of 86
                                                                     of 145


statute fails to confer, or explicitly denies, Commission authority.”

National Ass’n of Regulatory Utility Comm’rs v. FCC (NARUC II), 533

F.2d 601, 617 (D.C. Cir. 1976) (emphasis added). There is a “vital

difference between a refusal to use granted power, and an attempt to

prevent regulation by others in an area where no” agency authority

exists. Id. at 620 n.113. Here, the Commission interpreted the

Communications Act to prevent the agency from exercising affirmative

authority to regulate broadband. That position necessarily eliminated

the agency’s authority to preempt as well.

      Under controlling case law, the Commission has no power to

preempt state action unless its action is either directly authorized by

statute or ancillary to the effective performance of its statutorily

mandated responsibilities. As this Court has made clear, the

Commission “cannot regulate (let alone preempt state regulation of) any

service that does not fall within its Title II jurisdiction over common

carrier services [the pertinent statutory authority] or its Title I

jurisdiction over matters ‘incidental’ [or ancillary] to communication by

wire.” Public Serv. Comm’n of Maryland v. FCC (Maryland PSC), 909

F.2d 1510, 1515 n.6 (D.C. Cir. 1990); see also 47 U.S.C. § 154(i). The

                                         40
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 62     61 of 86
                                                                     of 145


Commission emphatically disavowed Title II authority. See supra at 5-

6. And none of the three grounds asserted in the Order provide the

Commission with “independent authority to displace state and local

regulations.” Order ¶ 202 [JA __].

      First, the Commission appeared to rely on its ancillary authority

under Title I to preempt state and local laws pursuant to a purported

“federal policy of nonregulation for information services.” Id. But “Title

I is not an independent source of regulatory authority; rather, it confers

on the FCC only such power as is ancillary to the Commission’s specific

statutory responsibilities.” California v. FCC (California I), 905 F.2d

1217, 1240 (9th Cir. 1990). Regulations pursuant to ancillary authority

are thus permissible only when they “are reasonably ancillary to the

Commission’s effective performance of its statutorily mandated

responsibilities.” American Library Ass’n v. FCC, 406 F.3d 689, 703 (D.C.

Cir. 2005).

      “Policy statements alone cannot provide the basis for the

Commission’s exercise of ancillary authority” because policy is not a

delegation of regulatory authority. Comcast, 600 F.3d at 654. Instead,

only a statutorily mandated responsibility derived from “express delegated

                                         41
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 63     62 of 86
                                                                     of 145


authority” can justify the exercise of ancillary jurisdiction. Id. at 658.25

Thus, “it is Title II, III, or VI to which the [Commission’s exercise of]

authority must ultimately be ancillary.” Id. Here, the Commission

purported to identify a “federal policy of nonregulation for information

services” in a policy statement and a definitional provision. But neither

source is sufficient to assert ancillary authority under Comcast and

NARUC II.




      25There is no merit to the Commission’s assertion that the Eighth
and Ninth Circuits have authorized agency preemption based on a
generic federal policy of deregulation alone. See Order ¶¶ 194, 198 &
nn.726, 738 [JA __-__, __] (citing Minnesota Pub. Util. Comm’n v. FCC
(Minnesota PUC), 483 F.3d 570 (8th Cir. 2007), and California v. FCC
(California III), 39 F.3d 919 (9th Cir. 1994)). These courts did not have
to resolve the question presented here—whether the Commission failed
to properly assert ancillary authority. In Minnesota PUC, the parties did
not contest the Commission’s assertion of ancillary authority. And in
California III, the Ninth Circuit had previously held that the FCC had
ancillary authority to establish a regulatory regime for enhanced
services. See California III, 39 F.3d at 932 (citing California I, 905 F.2d
at 1240 n.35). In any event, to the extent that Minnesota PUC and
California III may be read to stand for the proposition that the
Commission may link its ancillary authority to preempt solely based on
a “federal policy of nonregulation,” such a holding would be flatly
inconsistent with this Court’s precedent. See Comcast, 600 F.3d at 651-
58.
                                         42
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 64     63 of 86
                                                                     of 145


      The Commission initially relied on § 230(b)(2) (Order ¶ 203

[JA __]), which provides, in relevant part, that “[i]t is the policy of the

United States . . . to preserve the vibrant and competitive free market

that presently exists for the Internet and other interactive computer

services, unfettered by Federal or State regulation.” 47 U.S.C.

§ 230(b)(2). That provision, standing alone, cannot be construed to

furnish the Commission with the necessary authority to preempt state

laws because this Court has already held that the policy statements

contained in § 230 do not support ancillary authority. See Comcast, 600

F.3d at 652-55. Indeed, the Commission itself acknowledged that

§ 230(b) is “hortatory.” Order ¶ 284 [JA __-__].

      The Commission also cited to § 153(51), the statutory definition of

“telecommunications carrier,” which provides that the Commission may

impose common carrier regulations on such an entity “only to the extent

that [a carrier] is engaged in providing telecommunications services.”

See id. ¶ 203 [JA __] (citing 47 U.S.C. § 153(51)). No court has held that

the Commission can derive ancillary authority from a definitional

statute that, by its plain terms, limits only the agency’s authority to act

and says nothing about state authority.

                                         43
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 65     64 of 86
                                                                     of 145


      The Commission further mistakenly asserted (see id. ¶ 202

nn.748-749 [JA __-__]) that legal precedent permits the exercise of

ancillary authority even without specific delegated powers. In Computer

& Communications Industry Association v. FCC, this Court permitted

preemption only after holding that the Commission had properly

exercised its Title I ancillary authority over enhanced services offered by

common carriers. 693 F.2d 198, 214 (D.C. Cir. 1982). As this Court later

explained in Comcast, the order at issue in CCIA had properly “linked

[the Commission’s] exercise of ancillary authority to its Title II

responsibility over common carrier rates—just the kind of connection to

statutory authority missing here.” 600 F.3d at 656.

      The Commission was equally incorrect to rely on City of New York

v. FCC, 486 U.S. 57 (1988). At issue in that case was the Commission’s

preemption of local technical standards for cable television signals

following the Cable Act of 1984. The Supreme Court upheld the

Commission’s decision, holding that the text and legislative history of

the Cable Act showed that Congress enacted the statute as a

“straightforward endorsement” of the Commission’s prior regulatory

approach, which had included preemption of technical standards

                                         44
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 66     65 of 86
                                                                     of 145


regulation. Id. at 67-70. In doing so, the Court identified a specific

statutory provision in the Cable Act to which the Commission’s

preemption order was ancillary. Id. at 66-67 (citing 47 U.S.C.

§ 544(a)-(e)). Here, the Commission failed to identify any comparable

statutory provision to which its purported preemption is ancillary.

      Second, and for similar reasons, the Commission cannot assert

stand-alone authority to preempt state law under the “impossibility

exception to state jurisdiction.” Order ¶¶ 198-201 [JA __-__]. The so-called

“impossibility exception” allows the Commission to exercise jurisdiction

over intrastate practices that the agency otherwise would be prohibited

from regulating under § 152(b). The Commission has authority to

regulate such intrastate practices if and only if “(1) the matter to be

regulated has both interstate and intrastate aspects; (2) FCC preemption

is necessary to protect a valid federal regulatory objective; and (3) state

regulation would negate the exercise by the FCC of its own lawful

authority.” Maryland PSC, 909 F.2d at 1515 (emphasis added) (citations

and alteration marks omitted). Under the last prerequisite, the

impossibility exception likewise requires the Commission to identify an

independent source of statutory authority to support any given

                                         45
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 67     66 of 86
                                                                     of 145


preemption decision. See Texas Office of Pub. Util. Counsel v. FCC, 183

F.3d 393, 422-423 (5th Cir. 1999); National Ass’n of Regulatory Utility

Comm’rs v. FCC, 880 F.2d 422, 429 (D.C. Cir. 1989).

      Third, and last, the Commission contended that its preemption

authority “finds further support in the Act’s forbearance provision.” See

Order ¶ 204 [JA __] (citing 47 U.S.C. § 160(e)). Section 160 allows the

Commission to “forbear from applying any regulation or any provision of

[Title II] to a telecommunications carrier or telecommunications service”

if the Commission determines that such regulation is not necessary or

that forbearance is consistent with public interest. 47 U.S.C. § 160(a). In

turn, state public utility commissions “may not continue to apply or

enforce any provision [of Title II] that the Commission has determined

to forbear from applying.” Id. § 160(e).

      As the Commission appeared to acknowledge, the forbearance

provision is not directly applicable here because it applies only to

telecommunication services regulated by Title II, and not to information

services as the Commission has reclassified BIAS to be. Instead, the

Commission asserted that “[i]t would be incongruous if state and local

regulation were preempted” pursuant to a Title II forbearance decision,

                                         46
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 68     67 of 86
                                                                     of 145


but not when the Commission has determined that Title II is

inapplicable. Order ¶ 204 [JA __]. But the starting premise of the

Commission’s reasoning is mistaken. Section 160(e) does not by its own

terms “limit or preempt State enforcement of State statutes or

regulations”; instead, it forbids the States only from “continu[ing] to

apply or enforce any provision of the Communications Act that the

Commission has determined to forbear from applying.” S. Conf. Rep. No.

104-458, at 185 (1996) (emphasis added). Because Title II’s forbearance

provision does not authorize preemption, it creates no incongruity that

would justify the Order’s further attempt to preempt state and local laws.

      The Commission thus failed to identify any statutory mandate to

which its preemption of state laws is ancillary. Absent that authority,

the Commission cannot “confer power upon itself” to “take action which

it thinks will best effectuate a federal policy.” Louisiana Pub. Serv., 476

U.S. at 374; see also EchoStar Satellite L.L.C. v. FCC, 704 F.3d 992, 999

(D.C. Cir. 2013).




                                         47
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 69     68 of 86
                                                                     of 145


B.    The Commission’s Reference to Conflict Preemption Is
      Premature and Erroneous in Any Event.

      1.   Conflict preemption must be raised on a case-by-
           case basis, not suggested in an order opining in
           advance that all state laws are preempted.

      Because the Commission did not cite conflict preemption as a legal

basis for its preemption order, see Order ¶¶ 197-204 [JA __-__], the Order

cannot be upheld on that basis.26 To the extent that the Order

nevertheless suggested (see id. ¶¶ 194-196) that state laws are

preempted because they conflict with the Commission’s deregulatory

agenda, the Commission’s effort to find conflict preemption as a facial

matter, over a broad swath of unidentified state and local laws, is

premature and without legal effect, and this Court should hold as much.

      “[W]hether a state regulation unavoidably conflicts with national

interests is an issue incapable of resolution in the abstract.” Alascom,

Inc. v. FCC, 727 F.2d 1212, 1220 (D.C. Cir. 1984). Conflict preemption

analysis is fact-driven and requires review of the specific state statute

or regulation under review, its interplay with the federal regime, and



       See SEC v. Chenery Corp., 318 U.S. 80, 87 (1943); Comcast, 600
      26

F.3d at 660 (“[T]he Commission must defend its action on the same
grounds advanced in the Order.”).
                                         48
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 70     69 of 86
                                                                     of 145


the nature of the regulated service or practice. See id. Moreover, agency

assertions of conflict preemption are not entitled to deference as a

blanket matter; rather, the weight given to such a declaration depends

on the persuasiveness of the agency’s analysis of the specific state and

federal laws at issue. See Wyeth, 555 U.S. at 576-77. Accordingly, conflict

preemption must be raised in individual cases challenging specific state

laws—not in a broad pronouncement suggesting that state laws are

preempted as a class regardless of their individual features.

      The Commission’s premature suggestion of conflict preemption

could have substantial consequences for the Government Petitioners if

this Court does not vacate the Order. Without such relief, BIAS

providers could argue that the Hobbs Act’s jurisdictional limitations, see

28 U.S.C. § 2342(1); see also 47 U.S.C. § 402(a), preclude state and local

governments from contesting conflict preemption in challenges to

individual laws and enforcement actions, and thus hamper state efforts

to enforce duly enacted laws. 27




      27See, e.g., Br. for Appellant at 25-26, People v. Charter Commc’ns,
Inc., No. 450318/17 (N.Y. App. Div. 2018) (BIAS provider arguing that
                                         49
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 71     70 of 86
                                                                     of 145


      2.   The Order fails to identify a valid basis for conflict
           preemption.

      In any event, there is no merit to the Commission’s suggestion

(Order ¶¶ 194-196 [JA __-__]) that broad swaths of state laws and

disclosure requirements impermissibly conflict with federal law.

“[B]ecause the States are independent sovereigns in our federal system,”

preemption analysis must begin “with the assumption that the historic

police powers of the States were not to be superseded by the Federal Act

unless that was the clear and manifest purpose of Congress.” Medtronic

v. Lohr, 518 U.S. 470, 486 (1996). The presumption against preemption

applies with equal force where the purported conflict derives from an

agency regulation. Hillsborough County, Fla. v. Automated Med. Labs.,

Inc., 471 U.S. 707, 715-16 (1985). Moreover, where, as here, “coordinate

state and federal efforts exist within a complementary administrative

framework, and in the pursuit of common purposes, the case for federal




New York’s state-law consumer protection action should be dismissed on
the ground that it implicitly challenges the Order’s legal validity).

                                         50
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 72     71 of 86
                                                                     of 145


pre-emption becomes a less persuasive one.” 28 New York State Dep’t. of

Soc. Servs. v. Dublino, 413 U.S. 405, 421 (1973).

      Federal law endorses state regulation of communications services.

See generally Philip Weiser, Federal Common Law, Cooperative

Federalism, and the Enforcement of the Telecom Act, 76 N.Y.U. L. Rev.

1692, 1694 (2001). The Communications Act preserves all state remedies

available “at common law or by statute,” 47 U.S.C. § 414, and embraces

state authority in areas of traditional state concern—including state-law

“requirements necessary to preserve and advance universal service,

protect the public safety and welfare, ensure the continued quality of

telecommunications services, and safeguard the rights of consumers.”

47 U.S.C. § 253(b); see also id. § 332(c)(3), (7).

      Congress underscored its intent to preserve a substantial role for

state and local regulation of communications by carefully cabining

federal preemption in this area. Thus, although the 1996 Act authorized




      28The Commission’s assertion that the presumption against
preemption does not apply here is baseless. Order ¶ 202 n.749 [JA __].
The presumption against preemption is built into the Communications
Act, which preserves and welcomes state regulation. Global Tel*Link v.
FCC, 866 F.3d 397, 403 (D.C. Cir. 2017).
                                         51
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 73     72 of 86
                                                                     of 145


preemption of some state laws, see e.g., id. § 253(a); Pub. L. No. 104-104,

§ 602(a), 110 Stat. 56, 144 (1996), Congress required all such provisions

to be construed narrowly. To that end, § 601(c) of the 1996 Act provides

that “[t]his Act and the amendments made by this Act shall not be

construed to modify, impair, or supersede Federal, State, or local law

unless expressly so provided in such Act or amendments.” 47 U.S.C.

§ 152 note. As then-Commissioner Ajit Pai noted in 2015, “section 601(c)

counsels against any broad construction of the 1996 Act that would

create an implicit conflict with state law.” In re City of Wilson, 30 FCC

Rcd. 2408, 2512 (Mar. 12, 2015) (dissenting statement) (alteration marks

omitted), pet. for review granted Tennessee v. FCC, 832 F.3d 597 (6th Cir.

2016).

      Sovereign States are not required to take an ex post approach to

consumer protection law and may prohibit specific industry practices ex

ante in order to protect consumers and the general public. 29 Such laws



      29See, e.g., Conn. Gen. Stat. § 21a-217 (health club contracts); 6
Del. Code ch. 24A (debt management services); N.J. Stat. Ann. § 49:3-53
(investment advisers); Md. Code Ann., Com. Law § 14-3301 et. seq.
(immigration consultants); 940 Mass. Code Regs. § 19.01 et seq. (retail
marketing and sale of electricity); Minn. Stat. § 325F.693 (2017)
                                         52
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 74     73 of 86
                                                                     of 145


fall well within the ambit of traditional State police powers. Accordingly,

States are entitled to take legislative and regulatory action to protect

consumers and small businesses and address unfair business practices

in the BIAS industry.30

      The Commission nevertheless asserted that state laws addressing

specific BIAS practices could be contrary to the agency’s decision to

reclassify BIAS as an information service and would therefore interfere

with the “pro-competitive, deregulatory goals of the 1996 Act.” Order

¶ 194 [JA __-__]. To be sure, this Court has interpreted the 1996 Act to

bar the Commission from imposing regulations under Title I on

information services that would prohibit blocking, throttling, and paid

prioritization. See Verizon v. FCC, 740 F.3d 623, 656 (D.C. Cir. 2014).

But Congress’s choice to bar the Commission from promulgating certain



(prohibiting telephone companies from slamming); Or. Rev. Stat.
§ 646A.800 (regulating late fees for cable service); 37 Pa. Code § 301.1 et
seq. (automotive industry trade practices).
      30See, e.g., Wash. S. Bill Rep. on SHB 2282 (Feb. 27, 2018) (making
a violation of Washington’s law enforceable under the Consumer
Protection Act). State laws and executive orders involving the States’
purchasing authority are likewise not subject to preemption. See
Building & Constr. Trades Council of Metro Dist. v. Associated Builders
& Contractors of Mass./R.I., Inc., 507 U.S. 218, 226-230 (1993).
                                         53
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 75     74 of 86
                                                                     of 145


types of regulations under Title I does not, standing alone, prohibit the

States from acting. “Although federal agencies have only the authority

granted to them by Congress, states are sovereign.” Graham v. R.J.

Reynolds Tobacco Co., 857 F.3d 1169, 1190 (11th Cir. 2017). A “clear and

manifest purpose” to preempt the States’ sovereign powers cannot be

inferred from a congressional decision to strip a federal agency of

jurisdiction. Id. at 1190-91.

      No other provision of the 1996 Act clearly expresses Congress’s

intent to preempt state regulation of information services. For example,

while the 1996 Act expressly authorizes preemption with respect to

certain types of state regulation of telecommunications services, see, e.g.,

47 U.S.C. §§ 253(a), 332(c)(3), the Act includes no similar provision

regarding information services. To the contrary, Congress expressly

preserved state regulation of all communications services through

consumer protection, tort, or other state law remedies, and warned

against implied preemption. See supra at 51-52. Indeed, the Commission

admitted (Order ¶ 196 n.732 [JA _]), that the classification of BIAS as

an information service cannot altogether preclude state regulation.



                                         54
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 76     75 of 86
                                                                     of 145


      Nor is there merit to the Commission’s argument that the 1996 Act

implicitly “embraced” the Commission’s policy of preemption by adopting

the Commission’s deregulatory approach to enhanced services (the

predecessor to information services). Order ¶ 202 & n.749 [JA __-__]. A

national policy of deregulation cannot be enacted silently. “Without a

text that can . . . plausibly be interpreted as prescribing federal

preemption, it is impossible to find that a free market was mandated by

federal law.” Puerto Rico Dep’t of Consumer Affairs v. Isla Petroleum

Corp., 485 U.S. 495, 501 (1988).

      Finally, there is no basis for the Commission’s effort to preempt

state-law     disclosure     requirements      exceeding     the     narrowed

Transparency Rule. Order ¶ 195 n.729 [JA __-__]. In the absence of clear

congressional intent to displace state law, the States have the authority

(and in many cases, the obligation) to exercise their own judgment

concerning the types of disclosures that are necessary to regulate the

businesses operating in their States. Here, Congress has actively

encouraged state efforts to collect data about BIAS service and

providers, indicating that Congress intended to support, rather than

displace, the States’ ability to compel regulatory disclosures from

                                         55
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 77     76 of 86
                                                                     of 145


providers. See, e.g., 47 U.S.C. § 1304 (setting aside federal funds for state

studies regarding broadband deployment); see also id. § 1302(a). In

addition, mandating public disclosures to protect consumers from being

cheated based on their ignorance of material facts is a classic form of

consumer protection well within the States’ historic police powers.


                               CONCLUSION

      The Order should be vacated and reversed.

Dated:      New York, New York
            August 20, 2018




                                         56
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 78     77 of 86
                                                                     of 145


                                              Respectfully submitted,

  AROCLES AGUILAR                             BARBARA D. UNDERWOOD
  General Counsel                             Attorney General of the
  HELEN M. MICKIEWICZ                          State of New York
  Assistant General Counsel                   STEVEN C. WU
  LISA-MARIE G. CLARK                         Deputy Solicitor General
  Staff Counsel

  By: /s/ Kimberly J. Lippi                   By: /s/ Ester Murdukhayeva
  KIMBERLY J. LIPPI                           ESTER MURDUKHAYEVA
  Staff Counsel                               Assistant Solicitor General
  California Public Utilities                 Office of the Attorney General
  Commission                                  28 Liberty Street
  505 Van Ness Avenue                         New York, NY 10005
  San Francisco, CA 94102                     (212) 416-6279
  (415) 703-5822                              Ester.Murdukhayeva@ag.ny.gov
  Kimberly.Lippi@cpuc.ca.gov

  Attorneys for Petitioner California         Attorneys for Petitioner State of
  Public Utilities Commission                 New York

  (Counsel listing continues on next page.)
                                              JAMES R. WILLIAMS
                                              County Counsel
                                              GRETA S. HANSEN
                                              LAURA TRICE

                                              By: /s/ Danielle L. Goldstein
                                              DANIELLE L. GOLDSTEIN
                                              Office of the County Counsel
                                              70 W. Hedding Street
                                              San José, CA 95110
                                              (408) 299-5906
                                              Danielle.Goldstein@cco.sccgov.org



                                              57
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 79     78 of 86
                                                                     of 145


  JEFFREY T. PEARLMAN                     XAVIER BECERRA
  Intellectual Property &                 Attorney General of the
  Technology Law Clinic                    State of California
  USC Gould School of Law
  699 Exposition Boulevard                By: /s/ Nicklas A. Akers
  Los Angeles, CA 90089-0071              NICKLAS A. AKERS
  (213) 740-7613                          Senior Assistant Attorney General
  jef@law.usc.edu                         California Department of Justice
                                          455 Golden Gate Avenue
  PHILLIP R. MALONE                       Suite 11000
  Juelsgaard Intellectual Property        San Francisco, CA 94102
  and Innovation Clinic                   (415) 703-5562
  Mills Legal Clinic at                   Nicklas.Akers@doj.ca.gov
  Stanford Law School
  559 Nathan Abbott Way                   Attorneys for Petitioner State of
  Stanford, California 94305              California
  (650) 725-6369
  jipic@law.stanford.edu

  Attorneys for Petitioners County of     GEORGE JEPSEN
  Santa Clara and Santa Clara             Attorney General of the
  County Central Fire Protection           State of Connecticut
  District
                                          By: /s/ Jonathan J. Blake
                                          JONATHAN J. BLAKE
                                          Assistant Attorney General
                                          Office of the Attorney General
                                          110 Sherman Street
                                          Hartford, CT 06105
                                          (860) 808-5400
                                          Jonathan.Blake@ct.gov


                                          Attorneys for Petitioner State of
                                          Connecticut


                                         58
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 80     79 of 86
                                                                     of 145


  RUSSELL A. SUZUKI                       MATTHEW P. DENN
  Attorney General of the                 Attorney General of the
   State of Hawai‘i                        State of Delaware

  By: /s/ Clyde J. Wadsworth              By: /s/ Christian D. Wright
  CLYDE J. WADSWORTH                      CHRISTIAN D. WRIGHT
  Solicitor General                       Director, Consumer Protection
  Office of the Attorney General          Office of the Attorney General
  425 Queen Street                        820 N. French Street, 5th Floor
  Honolulu, HI 96813                      Wilmington, DE 19801
  (808) 586-1180                          (302) 577-8600
  Clyde.J.Wadsworth@hawaii.gov            Christian.Wright@state.de.us

  Attorneys for Petitioner State of       Attorneys for Petitioner State of
  Hawai‘i                                 Delaware

  LISA MADIGAN                            THOMAS J. MILLER
  Attorney General of the                 Attorney General of the
    State of Illinois                      State of Iowa

  By: /s/ David Franklin                  By: /s/ Benjamin E. Bellus
  DAVID FRANKLIN                          BENJAMIN E. BELLUS
  Solicitor General                       Assistant Attorney General
  Office of the Attorney General          Office of the Attorney General
  100 West Randolph Street                1305 East Walnut Street, 2nd Floor
  12th Floor                              Des Moines, IA 50319
  Chicago, IL 60601                       (515) 281-5926
  (312) 814-5028                          Benjamin.Bellus@ag.iowa.gov
  DFranklin@atg.state.il.us

  Attorneys for Petitioner State of       Attorneys for Petitioner State of
  Illinois                                Iowa




                                         59
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 81     80 of 86
                                                                     of 145


  JANET T. MILLS                          ANDREW G. BESHEAR
  Attorney General of the                 Attorney General of the
    State of Maine                         Commonwealth of
                                           Kentucky

  By: /s/ Brendan O’Neil                  By: /s/ Andrew G. Beshear
  BRENDAN O’NEIL                          ANDREW G. BESHEAR
  Assistant Attorney General              Office of the Attorney General
  Office of the Attorney General          700 Capitol Avenue
  6 State House Station                   Capitol Building, Suite 118
  Augusta, ME 04333                       Frankfort, KY 40601
  (207) 626-8842                          (502) 696-5300
  Brendan.ONeil@maine.gov                 Andy.Beshear@ky.gov

  Attorneys for Petitioner State of       Attorney for Petitioner
  Maine                                   Commonwealth of Kentucky

  BRIAN E. FROSH                          MAURA HEALEY
  Attorney General of the                 Attorney General of the
   State of Maryland                       Commonwealth of
                                           Massachusetts

  By: /s/ Richard L. Trumka, Jr.          By: /s/ Jared Rinehimer
  RICHARD L. TRUMKA, JR.                  JARED RINEHIMER
  Assistant Attorney General              Assistant Attorney General
  Office of the Attorney General          Office of the Attorney General
  200 Saint Paul Place                    One Ashburton Place, 18th Floor
  Baltimore, MD 21202                     Boston, MA 02108
  (410) 576-6957                          (617) 727-2200
  RTrumka@oag.state.md.us                 Jared.Rinehimer@state.ma.us


  Attorneys for Petitioner State of       Attorneys for Petitioner
  Maryland                                Commonwealth of Massachusetts



                                         60
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 82     81 of 86
                                                                     of 145


  JAMES M. HOOD                           LORI SWANSON
  Attorney General of the                 Attorney General of the
    State of Mississippi                   State of Minnesota

  By: /s/ Crystal Utley Secoy             By: /s/ Joseph C. Meyer
  CRYSTAL UTLEY SECOY                     JOSEPH C. MEYER
  Special Assistant Attorney              Assistant Attorney General
  General, Consumer Protection            Office of the Attorney General
  Office of the Attorney General          445 Minnesota Street, Suite 1400
  P.O. Box 22947                          St. Paul, MN 55101
  Jackson, MS 39225                       (651) 757-1433
  (601) 359-4212                          Joseph.Meyer@ag.state.mn.us
  CUtle@ago.state.ms.us

  Attorneys for Petitioner State of       Attorneys for Petitioner State of
  Mississippi                             Minnesota

  GURBIR S. GREWAL                        HECTOR BALDERAS
  Attorney General of the                 Attorney General of the
   State of New Jersey                     State of New Mexico

  By: /s/ Jeremy M. Feigenbaum            By: /s/ Tania Maestas
  JEREMY M. FEIGENBAUM                    TANIA MAESTAS
  Assistant Attorney General              Deputy Attorney General
  Office of the Attorney General          Office of the Attorney General
  25 Market Street, 8th Floor             408 Galisteo Street
  Trenton, NJ 08625                       Santa Fe, NM 87501
  (609) 292-4925                          (505) 490-4060
  Jeremy.Feigenbaum@njoag.gov             TMaestas@nmag.gov

  Attorneys for Petitioner State of       Attorneys for Petitioner State of
  New Jersey                              New Mexico




                                         61
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 83     82 of 86
                                                                     of 145


  ELLEN F. ROSENBLUM                      JOSHUA H. STEIN
  Attorney General of the                 Attorney General of the
   State of Oregon                          State of North Carolina

  By: /s/ Andrew Shull                    By: /s/ Kevin Anderson
  ANDREW SHULL                            KEVIN ANDERSON
  Senior Assistant Attorney General       Senior Deputy Attorney General
  Oregon Department of Justice            Department of Justice
  1162 Court Street, NE                   114 West Edenton Street
  Salem, OR 97301                         Raleigh, NC 27603
  (503) 934-4400                          (919) 716-6000
  Andrew.Shull@doj.state.or.us            KAnder@ncdoj.gov

  Attorneys for Petitioner State of       Attorneys for Petitioner State of
  Oregon                                  North Carolina

  JOSH SHAPIRO                            PETER KILMARTIN
  Attorney General of the                 Attorney General of the
    Commonwealth of                        State of Rhode Island
    Pennsylvania

  By: /s/ Michael J. Fischer              By: /s/ Michael W. Field
  MICHAEL J. FISCHER                      MICHAEL W. FIELD
  Chief Deputy Attorney General           Assistant Attorney General
  Office of the Attorney General          Office of the Attorney General
  Strawberry Square, 16th Floor           150 South Main Street
  Harrisburg, PA 17120                    Providence, RI 02903
  (215) 560-2171                          (401) 274-4400
  MFischer@attorneygeneral.gov            MField@riag.ri.gov

  Attorneys for Petitioner                Attorneys for Petitioner State of
  Commonwealth of Pennsylvania            Rhode Island




                                         62
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 84     83 of 86
                                                                     of 145


  MARK R. HERRING                         THOMAS J. DONOVAN, JR.
  Attorney General of the                 Attorney General of the
   Commonwealth of                         State of Vermont
   Virginia

  By: /s/ Samuel T. Towell                By: /s/ Christopher J. Curtis
  SAMUEL T. TOWELL                        CHRISTOPHER J. CURTIS
  Deputy Attorney General                 Chief, Public Protection Division
  Office of the Attorney General          Office of the Attorney General
  202 N. North Street                     109 State Street
  Richmond, VA 23219                      Montpelier, VT 05609
  (804) 786-6731                          (802) 828-5586
  STowell@oag.state.va.us                 Christopher.Curtis@vermont.gov

  Attorneys for Petitioner                Attorneys for Petitioner State of
  Commonwealth of Virginia                Vermont

  ROBERT W. FERGUSON                      KARL A. RACINE
  Attorney General of the                 Attorney General of the
   State of Washington                     District of Columbia

  By: /s/ Tiffany Lee                     By: /s/ Loren L. AliKhan
  TIFFANY LEE                             LOREN L. ALIKHAN
  Assistant Attorney General              Solicitor General
  Office of the Attorney General          Office of the Attorney General
  800 Fifth Avenue, Suite 2000            441 4th Street NW
  Seattle, WA 98104                       (202) 72706287
  (206) 464-6098                          Loren.AliKhan@dc.gov
  TiffanyC@atg.wa.gov


  Attorneys for Petitioner State of       Attorneys for Petitioner
  Washington                              District of Columbia




                                         63
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 85     84 of 86
                                                                     of 145


  DENNIS J. HERRERA
  City Attorney


  By: /s/ William K. Sanders
  WILLIAM K. SANDERS
  Deputy City Attorney
  Office of the City Attorney
  City Hall, Room 234
  1 Dr. Carlton B. Goodlett Place
  San Francisco, CA 94102
  (415) 554-6771
  William.Sanders@sfcityatty.org

  Attorneys for Intervenor City and
  County of San Francisco




                                         64
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 86     85 of 86
                                                                     of 145


                     CERTIFICATE OF COMPLIANCE

Pursuant to Rule 32(a) of the Federal Rules of Appellate Procedure, Megan
Chu, an employee in the Office of the Attorney General of the State of New
York, hereby certifies that according to the word count feature of the word
processing program used to prepare this brief, the brief contains 9,966 words
and complies with the typeface requirements and length limits of Rule
32(a)(5)-(7).


                                             /s/ Megan Chu
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746554 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 87     86 of 86
                                                                     of 145


                        CERTIFICATE OF SERVICE

       I hereby certify that I electronically filed the accompanying Proof
Brief for Government Petitioners by using the CM/ECF system on u ust
20 20 .
       I certify that all participants in the case are registered CM/ECF users
and that service will be accomplished by the CM/ECF system.

Dated:    u ust 20 20
         New York, NY


                                             /s/ Ester Murdukhayeva
USCA Case
   Case   #18-1051    DocumentDocument
        2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18  Page 88Page 1 of 58
                                                                    of 145

                                               18-1051(L)
       Consolidated Cases: 18-1052, 18-1053, 18-1054, 18-1055, 18-1056, 18-1061, 18-1062,
            18-1064, 18-1065, 18-1066, 18-1067, 18-1068, 18-1088, 18-1089, 18-1105


                 United States Court of Appeals
               for the District of Columbia Circuit

                                  MOZILLA CORPORATION, et al.,

                                                                     Petitioners,

                                                       v.

                       FEDERAL COMMUNICATIONS COMMISSION and
                             UNITED STATES OF AMERICA,

                                                                     Respondents.



                          On Petition for Review of an Order of the
                           Federal Communications Commission


        ADDENDUM TO BRIEF FOR GOVERNMENT PETITIONERS


JAMES R. WILLIAMS                                        BARBARA D. UNDERWOOD
 County Counsel                                           Attorney General
 County of Santa Clara                                    State of New York
Office of the County Counsel                             28 Liberty Street
70 West Hedding Street                                   New York, NY 10005
San José, CA 95110                                       (212) 416-6279
(408) 299-5906

 CALIFORNIA PUBLIC UTILITIES COMMISSION
 505 Van Ness Avenue
 San Francisco, CA 94102
 (415) 703-5822
 (Complete counsel listing appears on Brief for Government Petitioners.)
USCA Case
   Case   #18-1051    DocumentDocument
        2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18  Page 89Page 2 of 58
                                                                    of 145


                                       TABLE OF CONTENTS
                                                                                                            PAGE

Declaration of Anthony Bowden, dated Aug. 17, 2018 .............................. ADD1

     Exhibit A -          Email Exchange ............................................................. ADD5

Declaration of Imre Kabai, dated Aug. 16, 2018 ...................................... ADD13

28 U.S.C. § 2342 ......................................................................................... ADD16

42 U.S.C. § 5195c ....................................................................................... ADD17

47 U.S.C. § 151 ........................................................................................... ADD19

47 U.S.C. § 152 ........................................................................................... ADD20

47 U.S.C. § 153 ........................................................................................... ADD21

47 U.S.C. § 154 ........................................................................................... ADD22

47 U.S.C. § 160 ........................................................................................... ADD23

47 U.S.C. § 214 ........................................................................................... ADD24

47 U.S.C. § 224 ........................................................................................... ADD27

47 U.S.C. § 230 ........................................................................................... ADD30

47 U.S.C. § 253 ........................................................................................... ADD32

47 U.S.C. § 254 ........................................................................................... ADD33

47 U.S.C. § 332 ........................................................................................... ADD43

47 U.S.C. § 402 ........................................................................................... ADD47

47 U.S.C. § 414 ........................................................................................... ADD49

47 U.S.C. § 1302 [Telecommunications Act of 1996 § 706]...................... ADD50

47 U.S.C. § 1304 ......................................................................................... ADD51

Telecommunications Act of 1996, Pub. L. No. 104-104

     § 601(c)(1) [47 U.S.C. § 152 note] ....................................................... ADD54
     § 602 ..................................................................................................... ADD55


                                                         i
USCA Case
   Case   #18-1051    DocumentDocument
        2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18  Page 90Page 3 of 58
                                                                    of 145




                                    ADD1
USCA Case
   Case   #18-1051    DocumentDocument
        2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18  Page 91Page 4 of 58
                                                                    of 145




                                    ADD2
USCA Case
   Case   #18-1051    DocumentDocument
        2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18  Page 92Page 5 of 58
                                                                    of 145




                                    ADD3
Case 2:18-cv-02660-JAM-DB Document 2-5 Filed 09/30/18 Page 93 of 145
USCA Case
   Case   #18-1051    DocumentDocument
        2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18  Page 94Page 7 of 58
                                                                    of 145




      EXHIBIT A
Case 2:18-cv-02660-JAM-DB Document 2-5 Filed 09/30/18 Page 95 of 145
USCA Case
   Case   #18-1051    DocumentDocument
        2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18  Page 96Page 9 of 58
                                                                    of 145




                                    ADD7
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746555 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 97     10 of 58
                                                                     of 145




                                     ADD8
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746555 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 98     11 of 58
                                                                     of 145




                                     ADD9
USCACase
     Case2:18-cv-02660-JAM-DB
          #18-1051    Document Document
                               #1746555 2-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18         Page
                                                             Page 99     12 of 58
                                                                     of 145




                                    ADD10
USCA Case
   Case   #18-1051    DocumentDocument
        2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18        Page
                                                            Page 100    13 of 58
                                                                     of 145




                                    ADD11
USCA Case
   Case   #18-1051    DocumentDocument
        2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18        Page
                                                            Page 101    14 of 58
                                                                     of 145




                                    ADD12
USCA Case
   Case   #18-1051    DocumentDocument
        2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18        Page
                                                            Page 102    15 of 58
                                                                     of 145




                                    ADD13
USCA Case
   Case   #18-1051    DocumentDocument
        2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18        Page
                                                            Page 103    16 of 58
                                                                     of 145




                                    ADD14
Case 2:18-cv-02660-JAM-DB Document 2-5 Filed 09/30/18 Page 104 of 145
Case 2:18-cv-02660-JAM-DB Document 2-5 Filed 09/30/18 Page 105 of 145
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 106    19 of 58
                                                                             of 145
U.S.C. Title 42 - THE PUBLIC HEALTH AND WELFARE


          42 U.S.C.
          United States Code, 2016 Edition
          Title 42 - THE PUBLIC HEALTH AND WELFARE
          CHAPTER 68 - DISASTER RELIEF
          SUBCHAPTER IV-B - EMERGENCY PREPAREDNESS
          Sec. 5195c - Critical infrastructures protection
          From the U.S. Government Publishing Office, www.gpo.gov




          §5195c. Critical infrastructures protection
          (a) Short title
             This section may be cited as the "Critical Infrastructures Protection Act of 2001".
          (b) Findings
            Congress makes the following findings:
               (1) The information revolution has transformed the conduct of business and the operations of
            government as well as the infrastructure relied upon for the defense and national security of the
            United States.
               (2) Private business, government, and the national security apparatus increasingly depend on an
            interdependent network of critical physical and information infrastructures, including
            telecommunications, energy, financial services, water, and transportation sectors.
               (3) A continuous national effort is required to ensure the reliable provision of cyber and
            physical infrastructure services critical to maintaining the national defense, continuity of
            government, economic prosperity, and quality of life in the United States.
               (4) This national effort requires extensive modeling and analytic capabilities for purposes of
            evaluating appropriate mechanisms to ensure the stability of these complex and interdependent
            systems, and to underpin policy recommendations, so as to achieve the continuous viability and
            adequate protection of the critical infrastructure of the Nation.
          (c) Policy of the United States
             It is the policy of the United States—
                (1) that any physical or virtual disruption of the operation of the critical infrastructures of the
             United States be rare, brief, geographically limited in effect, manageable, and minimally
             detrimental to the economy, human and government services, and national security of the United
             States;
                (2) that actions necessary to achieve the policy stated in paragraph (1) be carried out in a public-
             private partnership involving corporate and non-governmental organizations; and
                (3) to have in place a comprehensive and effective program to ensure the continuity of essential
             Federal Government functions under all circumstances.
          (d) Establishment of national competence for critical infrastructure protection
            (1) Support of critical infrastructure protection and continuity by National Infrastructure
                 Simulation and Analysis Center
               There shall be established the National Infrastructure Simulation and Analysis Center (NISAC)
            to serve as a source of national competence to address critical infrastructure protection and
            continuity through support for activities related to counterterrorism, threat assessment, and risk
            mitigation.
            (2) Particular support
               The support provided under paragraph (1) shall include the following:
                 (A) Modeling, simulation, and analysis of the systems comprising critical infrastructures,
               including cyber infrastructure, telecommunications infrastructure, and physical infrastructure, in
               order to enhance understanding of the large-scale complexity of such systems and to facilitate


https://www.gpo.gov/fdsys/pkg/USCODE-2016-title42/html/USCODE-2016-title42-chap68-subchapIV-B-sec5195c.htm[8/20/2018 1:12:52 PM]

                                                                  ADD17
Case 2:18-cv-02660-JAM-DB Document 2-5 Filed 09/30/18 Page 107 of 145
Case 2:18-cv-02660-JAM-DB Document 2-5 Filed 09/30/18 Page 108 of 145
Case 2:18-cv-02660-JAM-DB Document 2-5 Filed 09/30/18 Page 109 of 145
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 110    23 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS


          47 U.S.C.
          United States Code, 2016 Edition
          Title 47 - TELECOMMUNICATIONS
          CHAPTER 5 - WIRE OR RADIO COMMUNICATION
          SUBCHAPTER I - GENERAL PROVISIONS
          Sec. 153 - Definitions
          From the U.S. Government Publishing Office, www.gpo.gov




          §153. Definitions
             For the purposes of this chapter, unless the context otherwise requires—


             Sections 1-23 omitted

            (24) Information service
               The term "information service" means the offering of a capability for generating, acquiring,
            storing, transforming, processing, retrieving, utilizing, or making available information via
            telecommunications, and includes electronic publishing, but does not include any use of any such
            capability for the management, control, or operation of a telecommunications system or the
            management of a telecommunications service.

             Sections 2 -        omitted

            (50) Telecommunications
               The term "telecommunications" means the transmission, between or among points specified by
            the user, of information of the user's choosing, without change in the form or content of the
            information as sent and received.

            (51) Telecommunications carrier

               The term "telecommunications carrier" means any provider of telecommunications services,
            except that such term does not include aggregators of telecommunications services (as defined in
            section 226 of this title). A telecommunications carrier shall be treated as a common carrier under
            this chapter only to the extent that it is engaged in providing telecommunications services, except
            that the Commission shall determine whether the provision of fixed and mobile satellite service
            shall be treated as common carriage.

             Section 2 omitted

            (53) Telecommunications service
               The term "telecommunications service" means the offering of telecommunications for a fee
            directly to the public, or to such classes of users as to be effectively available directly to the
            public, regardless of the facilities used.

               em inin sections omitted




https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapI-sec153.htm[8/20/2018 1:12:56 PM]

                                                                  ADD21
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 111    24 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS


          47 U.S.C.
          United States Code, 2016 Edition
          Title 47 - TELECOMMUNICATIONS
          CHAPTER 5 - WIRE OR RADIO COMMUNICATION
          SUBCHAPTER I - GENERAL PROVISIONS
          Sec. 154 - Federal Communications Commission
          From the U.S. Government Publishing Office, www.gpo.gov




          §154. Federal Communications Commission

           Sections - omitted
          (i) Duties and powers

            The Commission may perform any and all acts, make such rules and regulations, and issue such
          orders, not inconsistent with this chapter, as may be necessary in the execution of its functions.

             em inin sections omitted




https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapI-sec154.htm[8/20/2018 1:12:58 PM]

                                                                  ADD22
Case 2:18-cv-02660-JAM-DB Document 2-5 Filed 09/30/18 Page 112 of 145
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 113    26 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS


          47 U.S.C.
          United States Code, 2016 Edition
          Title 47 - TELECOMMUNICATIONS
          CHAPTER 5 - WIRE OR RADIO COMMUNICATION
          SUBCHAPTER II - COMMON CARRIERS
          Part I - Common Carrier Regulation
          Sec. 214 - Extension of lines or discontinuance of service; certificate of public convenience and necessity
          From the U.S. Government Publishing Office, www.gpo.gov




          §214. Extension of lines or discontinuance of service; certificate of public
              convenience and necessity
          (a) Exceptions; temporary or emergency service or discontinuance of service; changes in plant,
             operation or equipment
             No carrier shall undertake the construction of a new line or of an extension of any line, or shall
          acquire or operate any line, or extension thereof, or shall engage in transmission over or by means of
          such additional or extended line, unless and until there shall first have been obtained from the
          Commission a certificate that the present or future public convenience and necessity require or will
          require the construction, or operation, or construction and operation, of such additional or extended
          line: Provided, That no such certificate shall be required under this section for the construction,
          acquisition, or operation of (1) a line within a single State unless such line constitutes part of an
          interstate line, (2) local, branch, or terminal lines not exceeding ten miles in length, or (3) any line
          acquired under section 221 of this title: Provided further, That the Commission may, upon
          appropriate request being made, authorize temporary or emergency service, or the supplementing of
          existing facilities, without regard to the provisions of this section. No carrier shall discontinue,
          reduce, or impair service to a community, or part of a community, unless and until there shall first
          have been obtained from the Commission a certificate that neither the present nor future public
          convenience and necessity will be adversely affected thereby; except that the Commission may, upon
          appropriate request being made, authorize temporary or emergency discontinuance, reduction, or
          impairment of service, or partial discontinuance, reduction, or impairment of service, without regard
          to the provisions of this section. As used in this section the term "line" means any channel of
          communication established by the use of appropriate equipment, other than a channel of
          communication established by the interconnection of two or more existing channels: Provided,
          however, That nothing in this section shall be construed to require a certificate or other authorization
          from the Commission for any installation, replacement, or other changes in plant, operation, or
          equipment, other than new construction, which will not impair the adequacy or quality of service
          provided.
          (b) Notification of Secretary of Defense, Secretary of State, and State Governor
             Upon receipt of an application for any such certificate, the Commission shall cause notice thereof
          to be given to, and shall cause a copy of such application to be filed with, the Secretary of Defense,
          the Secretary of State (with respect to such applications involving service to foreign points), and the
          Governor of each State in which such line is proposed to be constructed, extended, acquired, or
          operated, or in which such discontinuance, reduction, or impairment of service is proposed, with the
          right to those notified to be heard; and the Commission may require such published notice as it shall
          determine.
          (c) Approval or disapproval; injunction
             The Commission shall have power to issue such certificate as applied for, or to refuse to issue it,
          or to issue it for a portion or portions of a line, or extension thereof, or discontinuance, reduction, or
          impairment of service, described in the application, or for the partial exercise only of such right or
          privilege, and may attach to the issuance of the certificate such terms and conditions as in its
          judgment the public convenience and necessity may require. After issuance of such certificate, and

https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapII-partI-sec214.htm[8/20/2018 1:13:01 PM]

                                                                     ADD24
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 114    27 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS

          not before, the carrier may, without securing approval other than such certificate, comply with the
          terms and conditions contained in or attached to the issuance of such certificate and proceed with the
          construction, extension, acquisition, operation, or discontinuance, reduction, or impairment of
          service covered thereby. Any construction, extension, acquisition, operation, discontinuance,
          reduction, or impairment of service contrary to the provisions of this section may be enjoined by any
          court of competent jurisdiction at the suit of the United States, the Commission, the State
          commission, any State affected, or any party in interest.
          (d) Order of Commission; hearing; penalty
             The Commission may, after full opportunity for hearing, in a proceeding upon complaint or upon
          its own initiative without complaint, authorize or require by order any carrier, party to such
          proceeding, to provide itself with adequate facilities for the expeditious and efficient performance of
          its service as a common carrier and to extend its line or to establish a public office; but no such
          authorization or order shall be made unless the Commission finds, as to such provision of facilities,
          as to such establishment of public offices, or as to such extension, that it is reasonably required in the
          interest of public convenience and necessity, or as to such extension or facilities that the expense
          involved therein will not impair the ability of the carrier to perform its duty to the public. Any carrier
          which refuses or neglects to comply with any order of the Commission made in pursuance of this
          subsection shall forfeit to the United States $1,200 for each day during which such refusal or neglect
          continues.
          (e) Provision of universal service
             (1) Eligible telecommunications carriers
                A common carrier designated as an eligible telecommunications carrier under paragraph (2),
             (3), or (6) shall be eligible to receive universal service support in accordance with section 254 of
             this title and shall, throughout the service area for which the designation is received—
                   (A) offer the services that are supported by Federal universal service support mechanisms
                under section 254(c) of this title, either using its own facilities or a combination of its own
                facilities and resale of another carrier's services (including the services offered by another
                eligible telecommunications carrier); and
                   (B) advertise the availability of such services and the charges therefor using media of general
                distribution.
             (2) Designation of eligible telecommunications carriers
                A State commission shall upon its own motion or upon request designate a common carrier that
             meets the requirements of paragraph (1) as an eligible telecommunications carrier for a service
             area designated by the State commission. Upon request and consistent with the public interest,
             convenience, and necessity, the State commission may, in the case of an area served by a rural
             telephone company, and shall, in the case of all other areas, designate more than one common
             carrier as an eligible telecommunications carrier for a service area designated by the State
             commission, so long as each additional requesting carrier meets the requirements of paragraph (1).
             Before designating an additional eligible telecommunications carrier for an area served by a rural
             telephone company, the State commission shall find that the designation is in the public interest.
             (3) Designation of eligible telecommunications carriers for unserved areas
                If no common carrier will provide the services that are supported by Federal universal service
             support mechanisms under section 254(c) of this title to an unserved community or any portion
             thereof that requests such service, the Commission, with respect to interstate services or an area
             served by a common carrier to which paragraph (6) applies, or a State commission, with respect to
             intrastate services, shall determine which common carrier or carriers are best able to provide such
             service to the requesting unserved community or portion thereof and shall order such carrier or
             carriers to provide such service for that unserved community or portion thereof. Any carrier or
             carriers ordered to provide such service under this paragraph shall meet the requirements of
             paragraph (1) and shall be designated as an eligible telecommunications carrier for that community
             or portion thereof.


https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapII-partI-sec214.htm[8/20/2018 1:13:01 PM]

                                                                   ADD25
Case 2:18-cv-02660-JAM-DB Document 2-5 Filed 09/30/18 Page 115 of 145
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 116    29 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS


          47 U.S.C.
          United States Code, 2016 Edition
          Title 47 - TELECOMMUNICATIONS
          CHAPTER 5 - WIRE OR RADIO COMMUNICATION
          SUBCHAPTER II - COMMON CARRIERS
          Part I - Common Carrier Regulation
          Sec. 224 - Pole attachments
          From the U.S. Government Publishing Office, www.gpo.gov




          §224. Pole attachments
          (a) Definitions
             As used in this section:
             (1) The term "utility" means any person who is a local exchange carrier or an electric, gas, water,
          steam, or other public utility, and who owns or controls poles, ducts, conduits, or rights-of-way used,
          in whole or in part, for any wire communications. Such term does not include any railroad, any
          person who is cooperatively organized, or any person owned by the Federal Government or any
          State.
             (2) The term "Federal Government" means the Government of the United States or any agency or
          instrumentality thereof.
             (3) The term "State" means any State, territory, or possession of the United States, the District of
          Columbia, or any political subdivision, agency, or instrumentality thereof.
             (4) The term "pole attachment" means any attachment by a cable television system or provider of
          telecommunications service to a pole, duct, conduit, or right-of-way owned or controlled by a utility.
             (5) For purposes of this section, the term "telecommunications carrier" (as defined in section 153
          of this title) does not include any incumbent local exchange carrier as defined in section 251(h) of
          this title.
          (b) Authority of Commission to regulate rates, terms, and conditions; enforcement powers;
             promulgation of regulations
             (1) Subject to the provisions of subsection (c) of this section, the Commission shall regulate the
          rates, terms, and conditions for pole attachments to provide that such rates, terms, and conditions are
          just and reasonable, and shall adopt procedures necessary and appropriate to hear and resolve
          complaints concerning such rates, terms, and conditions. For purposes of enforcing any
          determinations resulting from complaint procedures established pursuant to this subsection, the
          Commission shall take such action as it deems appropriate and necessary, including issuing cease
          and desist orders, as authorized by section 312(b) of this title.
             (2) The Commission shall prescribe by rule regulations to carry out the provisions of this section.
          (c) State regulatory authority over rates, terms, and conditions; preemption; certification;
             circumstances constituting State regulation
             (1) Nothing in this section shall be construed to apply to, or to give the Commission jurisdiction
          with respect to rates, terms, and conditions, or access to poles, ducts, conduits, and rights-of-way as
          provided in subsection (f), for pole attachments in any case where such matters are regulated by a
          State.
             (2) Each State which regulates the rates, terms, and conditions for pole attachments shall certify to
          the Commission that—
                (A) it regulates such rates, terms, and conditions; and
                (B) in so regulating such rates, terms, and conditions, the State has the authority to consider and
             does consider the interests of the subscribers of the services offered via such attachments, as well
             as the interests of the consumers of the utility services.

             (3) For purposes of this subsection, a State shall not be considered to regulate the rates, terms, and


https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapII-partI-sec224.htm[8/20/2018 1:13:02 PM]

                                                                   ADD27
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 117    30 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS

          conditions for pole attachments—
              (A) unless the State has issued and made effective rules and regulations implementing the
            State's regulatory authority over pole attachments; and
              (B) with respect to any individual matter, unless the State takes final action on a complaint
            regarding such matter—
                 (i) within 180 days after the complaint is filed with the State, or
                 (ii) within the applicable period prescribed for such final action in such rules and regulations
              of the State, if the prescribed period does not extend beyond 360 days after the filing of such
              complaint.
          (d) Determination of just and reasonable rates; "usable space" defined
             (1) For purposes of subsection (b) of this section, a rate is just and reasonable if it assures a utility
          the recovery of not less than the additional costs of providing pole attachments, nor more than an
          amount determined by multiplying the percentage of the total usable space, or the percentage of the
          total duct or conduit capacity, which is occupied by the pole attachment by the sum of the operating
          expenses and actual capital costs of the utility attributable to the entire pole, duct, conduit, or right-
          of-way.
             (2) As used in this subsection, the term "usable space" means the space above the minimum grade
          level which can be used for the attachment of wires, cables, and associated equipment.
             (3) This subsection shall apply to the rate for any pole attachment used by a cable television
          system solely to provide cable service. Until the effective date of the regulations required under
          subsection (e), this subsection shall also apply to the rate for any pole attachment used by a cable
          system or any telecommunications carrier (to the extent such carrier is not a party to a pole
          attachment agreement) to provide any telecommunications service.
          (e) Regulations governing charges; apportionment of costs of providing space
             (1) The Commission shall, no later than 2 years after February 8, 1996, prescribe regulations in
          accordance with this subsection to govern the charges for pole attachments used by
          telecommunications carriers to provide telecommunications services, when the parties fail to resolve
          a dispute over such charges. Such regulations shall ensure that a utility charges just, reasonable, and
          nondiscriminatory rates for pole attachments.
             (2) A utility shall apportion the cost of providing space on a pole, duct, conduit, or right-of-way
          other than the usable space among entities so that such apportionment equals two-thirds of the costs
          of providing space other than the usable space that would be allocated to such entity under an equal
          apportionment of such costs among all attaching entities.
             (3) A utility shall apportion the cost of providing usable space among all entities according to the
          percentage of usable space required for each entity.
             (4) The regulations required under paragraph (1) shall become effective 5 years after February 8,
          1996. Any increase in the rates for pole attachments that result from the adoption of the regulations
          required by this subsection shall be phased in equal annual increments over a period of 5 years
          beginning on the effective date of such regulations.
          (f) Nondiscriminatory access
             (1) A utility shall provide a cable television system or any telecommunications carrier with
          nondiscriminatory access to any pole, duct, conduit, or right-of-way owned or controlled by it.
             (2) Notwithstanding paragraph (1), a utility providing electric service may deny a cable television
          system or any telecommunications carrier access to its poles, ducts, conduits, or rights-of-way, on a
          non-discriminatory 1 basis where there is insufficient capacity and for reasons of safety, reliability
          and generally applicable engineering purposes.
          (g) Imputation to costs of pole attachment rate
             A utility that engages in the provision of telecommunications services or cable services shall
          impute to its costs of providing such services (and charge any affiliate, subsidiary, or associate
          company engaged in the provision of such services) an equal amount to the pole attachment rate for
          which such company would be liable under this section.


https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapII-partI-sec224.htm[8/20/2018 1:13:02 PM]

                                                                   ADD28
Case 2:18-cv-02660-JAM-DB Document 2-5 Filed 09/30/18 Page 118 of 145
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 119    32 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS


          47 U.S.C.
          United States Code, 2016 Edition
          Title 47 - TELECOMMUNICATIONS
          CHAPTER 5 - WIRE OR RADIO COMMUNICATION
          SUBCHAPTER II - COMMON CARRIERS
          Part I - Common Carrier Regulation
          Sec. 230 - Protection for private blocking and screening of offensive material
          From the U.S. Government Publishing Office, www.gpo.gov




          §230. Protection for private blocking and screening of offensive material
          (a) Findings
             The Congress finds the following:
                (1) The rapidly developing array of Internet and other interactive computer services available to
             individual Americans represent an extraordinary advance in the availability of educational and
             informational resources to our citizens.
                (2) These services offer users a great degree of control over the information that they receive, as
             well as the potential for even greater control in the future as technology develops.
                (3) The Internet and other interactive computer services offer a forum for a true diversity of
             political discourse, unique opportunities for cultural development, and myriad avenues for
             intellectual activity.
                (4) The Internet and other interactive computer services have flourished, to the benefit of all
             Americans, with a minimum of government regulation.
                (5) Increasingly Americans are relying on interactive media for a variety of political,
             educational, cultural, and entertainment services.
          (b) Policy
            It is the policy of the United States—
               (1) to promote the continued development of the Internet and other interactive computer
            services and other interactive media;
               (2) to preserve the vibrant and competitive free market that presently exists for the Internet and
            other interactive computer services, unfettered by Federal or State regulation;
               (3) to encourage the development of technologies which maximize user control over what
            information is received by individuals, families, and schools who use the Internet and other
            interactive computer services;
               (4) to remove disincentives for the development and utilization of blocking and filtering
            technologies that empower parents to restrict their children's access to objectionable or
            inappropriate online material; and
               (5) to ensure vigorous enforcement of Federal criminal laws to deter and punish trafficking in
            obscenity, stalking, and harassment by means of computer.
          (c) Protection for "Good Samaritan" blocking and screening of offensive material
             (1) Treatment of publisher or speaker
                No provider or user of an interactive computer service shall be treated as the publisher or
             speaker of any information provided by another information content provider.
             (2) Civil liability
                No provider or user of an interactive computer service shall be held liable on account of—
                   (A) any action voluntarily taken in good faith to restrict access to or availability of material
                that the provider or user considers to be obscene, lewd, lascivious, filthy, excessively violent,
                harassing, or otherwise objectionable, whether or not such material is constitutionally protected;
                or
                   (B) any action taken to enable or make available to information content providers or others


https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapII-partI-sec230.htm[8/20/2018 1:13:03 PM]

                                                                     ADD30
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 120    33 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS

                the technical means to restrict access to material described in paragraph (1).1
          (d) Obligations of interactive computer service
            A provider of interactive computer service shall, at the time of entering an agreement with a
          customer for the provision of interactive computer service and in a manner deemed appropriate by
          the provider, notify such customer that parental control protections (such as computer hardware,
          software, or filtering services) are commercially available that may assist the customer in limiting
          access to material that is harmful to minors. Such notice shall identify, or provide the customer with
          access to information identifying, current providers of such protections.
          (e) Effect on other laws
             (1) No effect on criminal law
                 Nothing in this section shall be construed to impair the enforcement of section 223 or 231 of
             this title, chapter 71 (relating to obscenity) or 110 (relating to sexual exploitation of children) of
             title 18, or any other Federal criminal statute.
             (2) No effect on intellectual property law
                Nothing in this section shall be construed to limit or expand any law pertaining to intellectual
             property.
             (3) State law
                Nothing in this section shall be construed to prevent any State from enforcing any State law that
             is consistent with this section. No cause of action may be brought and no liability may be imposed
             under any State or local law that is inconsistent with this section.
             (4) No effect on communications privacy law
                Nothing in this section shall be construed to limit the application of the Electronic
             Communications Privacy Act of 1986 or any of the amendments made by such Act, or any similar
             State law.
          (f) Definitions
             As used in this section:
             (1) Internet
                The term "Internet" means the international computer network of both Federal and non-Federal
             interoperable packet switched data networks.
             (2) Interactive computer service
                The term "interactive computer service" means any information service, system, or access
             software provider that provides or enables computer access by multiple users to a computer server,
             including specifically a service or system that provides access to the Internet and such systems
             operated or services offered by libraries or educational institutions.
             (3) Information content provider
                The term "information content provider" means any person or entity that is responsible, in
             whole or in part, for the creation or development of information provided through the Internet or
             any other interactive computer service.
             (4) Access software provider
                The term "access software provider" means a provider of software (including client or server
             software), or enabling tools that do any one or more of the following:
                   (A) filter, screen, allow, or disallow content;
                   (B) pick, choose, analyze, or digest content; or
                   (C) transmit, receive, display, forward, cache, search, subset, organize, reorganize, or
                translate content.




https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapII-partI-sec230.htm[8/20/2018 1:13:03 PM]

                                                                   ADD31
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 121    34 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS


          47 U.S.C.
          United States Code, 2016 Edition
          Title 47 - TELECOMMUNICATIONS
          CHAPTER 5 - WIRE OR RADIO COMMUNICATION
          SUBCHAPTER II - COMMON CARRIERS
          Part II - Development of Competitive Markets
          Sec. 253 - Removal of barriers to entry
          From the U.S. Government Publishing Office, www.gpo.gov




          §253. Removal of barriers to entry
          (a) In general
             No State or local statute or regulation, or other State or local legal requirement, may prohibit or
          have the effect of prohibiting the ability of any entity to provide any interstate or intrastate
          telecommunications service.
          (b) State regulatory authority
             Nothing in this section shall affect the ability of a State to impose, on a competitively neutral basis
          and consistent with section 254 of this title, requirements necessary to preserve and advance
          universal service, protect the public safety and welfare, ensure the continued quality of
          telecommunications services, and safeguard the rights of consumers.
          (c) State and local government authority
             Nothing in this section affects the authority of a State or local government to manage the public
          rights-of-way or to require fair and reasonable compensation from telecommunications providers, on
          a competitively neutral and nondiscriminatory basis, for use of public rights-of-way on a
          nondiscriminatory basis, if the compensation required is publicly disclosed by such government.
          (d) Preemption
             If, after notice and an opportunity for public comment, the Commission determines that a State or
          local government has permitted or imposed any statute, regulation, or legal requirement that violates
          subsection (a) or (b), the Commission shall preempt the enforcement of such statute, regulation, or
          legal requirement to the extent necessary to correct such violation or inconsistency.
          (e) Commercial mobile service providers
             Nothing in this section shall affect the application of section 332(c)(3) of this title to commercial
          mobile service providers.
          (f) Rural markets
             It shall not be a violation of this section for a State to require a telecommunications carrier that
          seeks to provide telephone exchange service or exchange access in a service area served by a rural
          telephone company to meet the requirements in section 214(e)(1) of this title for designation as an
          eligible telecommunications carrier for that area before being permitted to provide such service. This
          subsection shall not apply—
                (1) to a service area served by a rural telephone company that has obtained an exemption,
             suspension, or modification of section 251(c)(4) of this title that effectively prevents a competitor
             from meeting the requirements of section 214(e)(1) of this title; and
                (2) to a provider of commercial mobile services.




https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapII-partII-sec253.htm[8/20/2018 1:13:05 PM]

                                                                   ADD32
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 122    35 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS


          47 U.S.C.
          United States Code, 2016 Edition
          Title 47 - TELECOMMUNICATIONS
          CHAPTER 5 - WIRE OR RADIO COMMUNICATION
          SUBCHAPTER II - COMMON CARRIERS
          Part II - Development of Competitive Markets
          Sec. 254 - Universal service
          From the U.S. Government Publishing Office, www.gpo.gov




          §254. Universal service
          (a) Procedures to review universal service requirements
             (1) Federal-State Joint Board on universal service
                Within one month after February 8, 1996, the Commission shall institute and refer to a Federal-
             State Joint Board under section 410(c) of this title a proceeding to recommend changes to any of
             its regulations in order to implement sections 214(e) of this title and this section, including the
             definition of the services that are supported by Federal universal service support mechanisms and
             a specific timetable for completion of such recommendations. In addition to the members of the
             Joint Board required under section 410(c) of this title, one member of such Joint Board shall be a
             State-appointed utility consumer advocate nominated by a national organization of State utility
             consumer advocates. The Joint Board shall, after notice and opportunity for public comment, make
             its recommendations to the Commission 9 months after February 8, 1996.
             (2) Commission action
                The Commission shall initiate a single proceeding to implement the recommendations from the
             Joint Board required by paragraph (1) and shall complete such proceeding within 15 months after
             February 8, 1996. The rules established by such proceeding shall include a definition of the
             services that are supported by Federal universal service support mechanisms and a specific
             timetable for implementation. Thereafter, the Commission shall complete any proceeding to
             implement subsequent recommendations from any Joint Board on universal service within one
             year after receiving such recommendations.
          (b) Universal service principles
            The Joint Board and the Commission shall base policies for the preservation and advancement of
          universal service on the following principles:
             (1) Quality and rates
                Quality services should be available at just, reasonable, and affordable rates.
             (2) Access to advanced services
                Access to advanced telecommunications and information services should be provided in all
             regions of the Nation.
             (3) Access in rural and high cost areas
                Consumers in all regions of the Nation, including low-income consumers and those in rural,
             insular, and high cost areas, should have access to telecommunications and information services,
             including interexchange services and advanced telecommunications and information services, that
             are reasonably comparable to those services provided in urban areas and that are available at rates
             that are reasonably comparable to rates charged for similar services in urban areas.
             (4) Equitable and nondiscriminatory contributions
                All providers of telecommunications services should make an equitable and nondiscriminatory
             contribution to the preservation and advancement of universal service.
             (5) Specific and predictable support mechanisms


https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapII-partII-sec254.htm[8/20/2018 1:13:06 PM]

                                                                   ADD33
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 123    36 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS

               There should be specific, predictable and sufficient Federal and State mechanisms to preserve
             and advance universal service.
             (6) Access to advanced telecommunications services for schools, health care, and libraries
                Elementary and secondary schools and classrooms, health care providers, and libraries should
             have access to advanced telecommunications services as described in subsection (h).
             (7) Additional principles
                Such other principles as the Joint Board and the Commission determine are necessary and
             appropriate for the protection of the public interest, convenience, and necessity and are consistent
             with this chapter.
          (c) Definition
             (1) In general
                Universal service is an evolving level of telecommunications services that the Commission shall
             establish periodically under this section, taking into account advances in telecommunications and
             information technologies and services. The Joint Board in recommending, and the Commission in
             establishing, the definition of the services that are supported by Federal universal service support
             mechanisms shall consider the extent to which such telecommunications services—
                  (A) are essential to education, public health, or public safety;
                  (B) have, through the operation of market choices by customers, been subscribed to by a
                substantial majority of residential customers;
                  (C) are being deployed in public telecommunications networks by telecommunications
                carriers; and
                  (D) are consistent with the public interest, convenience, and necessity.
             (2) Alterations and modifications
                The Joint Board may, from time to time, recommend to the Commission modifications in the
             definition of the services that are supported by Federal universal service support mechanisms.
             (3) Special services
                In addition to the services included in the definition of universal service under paragraph (1),
             the Commission may designate additional services for such support mechanisms for schools,
             libraries, and health care providers for the purposes of subsection (h).
          (d) Telecommunications carrier contribution
             Every telecommunications carrier that provides interstate telecommunications services shall
          contribute, on an equitable and nondiscriminatory basis, to the specific, predictable, and sufficient
          mechanisms established by the Commission to preserve and advance universal service. The
          Commission may exempt a carrier or class of carriers from this requirement if the carrier's
          telecommunications activities are limited to such an extent that the level of such carrier's contribution
          to the preservation and advancement of universal service would be de minimis. Any other provider
          of interstate telecommunications may be required to contribute to the preservation and advancement
          of universal service if the public interest so requires.
          (e) Universal service support
             After the date on which Commission regulations implementing this section take effect, only an
          eligible telecommunications carrier designated under section 214(e) of this title shall be eligible to
          receive specific Federal universal service support. A carrier that receives such support shall use that
          support only for the provision, maintenance, and upgrading of facilities and services for which the
          support is intended. Any such support should be explicit and sufficient to achieve the purposes of
          this section.
          (f) State authority
             A State may adopt regulations not inconsistent with the Commission's rules to preserve and
          advance universal service. Every telecommunications carrier that provides intrastate
          telecommunications services shall contribute, on an equitable and nondiscriminatory basis, in a


https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapII-partII-sec254.htm[8/20/2018 1:13:06 PM]

                                                                   ADD34
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 124    37 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS

          manner determined by the State to the preservation and advancement of universal service in that
          State. A State may adopt regulations to provide for additional definitions and standards to preserve
          and advance universal service within that State only to the extent that such regulations adopt
          additional specific, predictable, and sufficient mechanisms to support such definitions or standards
          that do not rely on or burden Federal universal service support mechanisms.
          (g) Interexchange and interstate services
             Within 6 months after February 8, 1996, the Commission shall adopt rules to require that the rates
          charged by providers of interexchange telecommunications services to subscribers in rural and high
          cost areas shall be no higher than the rates charged by each such provider to its subscribers in urban
          areas. Such rules shall also require that a provider of interstate interexchange telecommunications
          services shall provide such services to its subscribers in each State at rates no higher than the rates
          charged to its subscribers in any other State.
          (h) Telecommunications services for certain providers
             (1) In general
                (A) Health care providers for rural areas
                   A telecommunications carrier shall, upon receiving a bona fide request, provide
                telecommunications services which are necessary for the provision of health care services in a
                State, including instruction relating to such services, to any public or nonprofit health care
                provider that serves persons who reside in rural areas in that State at rates that are reasonably
                comparable to rates charged for similar services in urban areas in that State. A
                telecommunications carrier providing service under this paragraph shall be entitled to have an
                amount equal to the difference, if any, between the rates for services provided to health care
                providers for rural areas in a State and the rates for similar services provided to other customers
                in comparable rural areas in that State treated as a service obligation as a part of its obligation to
                participate in the mechanisms to preserve and advance universal service.
                (B) Educational providers and libraries
                   All telecommunications carriers serving a geographic area shall, upon a bona fide request for
                any of its services that are within the definition of universal service under subsection (c)(3),
                provide such services to elementary schools, secondary schools, and libraries for educational
                purposes at rates less than the amounts charged for similar services to other parties. The
                discount shall be an amount that the Commission, with respect to interstate services, and the
                States, with respect to intrastate services, determine is appropriate and necessary to ensure
                affordable access to and use of such services by such entities. A telecommunications carrier
                providing service under this paragraph shall—
                      (i) have an amount equal to the amount of the discount treated as an offset to its obligation
                   to contribute to the mechanisms to preserve and advance universal service, or
                      (ii) notwithstanding the provisions of subsection (e) of this section, receive reimbursement
                   utilizing the support mechanisms to preserve and advance universal service.
             (2) Advanced services
                The Commission shall establish competitively neutral rules—
                  (A) to enhance, to the extent technically feasible and economically reasonable, access to
                advanced telecommunications and information services for all public and nonprofit elementary
                and secondary school classrooms, health care providers, and libraries; and
                  (B) to define the circumstances under which a telecommunications carrier may be required to
                connect its network to such public institutional telecommunications users.
             (3) Terms and conditions
                Telecommunications services and network capacity provided to a public institutional
             telecommunications user under this subsection may not be sold, resold, or otherwise transferred by
             such user in consideration for money or any other thing of value.
             (4) Eligibility of users

https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapII-partII-sec254.htm[8/20/2018 1:13:06 PM]

                                                                   ADD35
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 125    38 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS

               No entity listed in this subsection shall be entitled to preferential rates or treatment as required
             by this subsection, if such entity operates as a for-profit business, is a school described in
             paragraph (7)(A) with an endowment of more than $50,000,000, or is a library or library
             consortium not eligible for assistance from a State library administrative agency under the Library
             Services and Technology Act [20 U.S.C. 9121 et seq.].
             (5) Requirements for certain schools with computers having Internet access
                (A) Internet safety
                   (i) In general
                      Except as provided in clause (ii), an elementary or secondary school having computers
                   with Internet access may not receive services at discount rates under paragraph (1)(B) unless
                   the school, school board, local educational agency, or other authority with responsibility for
                   administration of the school—
                         (I) submits to the Commission the certifications described in subparagraphs (B) and (C);
                         (II) submits to the Commission a certification that an Internet safety policy has been
                      adopted and implemented for the school under subsection (l); and
                         (III) ensures the use of such computers in accordance with the certifications.
                   (ii) Applicability
                      The prohibition in clause (i) shall not apply with respect to a school that receives services
                   at discount rates under paragraph (1)(B) only for purposes other than the provision of Internet
                   access, Internet service, or internal connections.
                   (iii) Public notice; hearing
                      An elementary or secondary school described in clause (i), or the school board, local
                   educational agency, or other authority with responsibility for administration of the school,
                   shall provide reasonable public notice and hold at least one public hearing or meeting to
                   address the proposed Internet safety policy. In the case of an elementary or secondary school
                   other than an elementary school or a secondary school as defined in section 7801 of title 20,
                   the notice and hearing required by this clause may be limited to those members of the public
                   with a relationship to the school.
                (B) Certification with respect to minors
                  A certification under this subparagraph is a certification that the school, school board, local
                educational agency, or other authority with responsibility for administration of the school—
                     (i) is enforcing a policy of Internet safety for minors that includes monitoring the online
                  activities of minors and the operation of a technology protection measure with respect to any
                  of its computers with Internet access that protects against access through such computers to
                  visual depictions that are—
                        (I) obscene;
                        (II) child pornography; or
                        (III) harmful to minors;

                     (ii) is enforcing the operation of such technology protection measure during any use of
                   such computers by minors; and
                     (iii) as part of its Internet safety policy is educating minors about appropriate online
                   behavior, including interacting with other individuals on social networking websites and in
                   chat rooms and cyberbullying awareness and response.
                (C) Certification with respect to adults
                  A certification under this paragraph is a certification that the school, school board, local
                educational agency, or other authority with responsibility for administration of the school—
                     (i) is enforcing a policy of Internet safety that includes the operation of a technology
                  protection measure with respect to any of its computers with Internet access that protects
                  against access through such computers to visual depictions that are—


https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapII-partII-sec254.htm[8/20/2018 1:13:06 PM]

                                                                   ADD36
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 126    39 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS

                         (I) obscene; or
                         (II) child pornography; and

                     (ii) is enforcing the operation of such technology protection measure during any use of
                   such computers.
                (D) Disabling during adult use
                  An administrator, supervisor, or other person authorized by the certifying authority under
                subparagraph (A)(i) may disable the technology protection measure concerned, during use by an
                adult, to enable access for bona fide research or other lawful purpose.
                (E) Timing of implementation
                   (i) In general
                      Subject to clause (ii) in the case of any school covered by this paragraph as of the effective
                   date of this paragraph under section 1721(h) of the Children's Internet Protection Act, the
                   certification under subparagraphs (B) and (C) shall be made—
                         (I) with respect to the first program funding year under this subsection following such
                      effective date, not later than 120 days after the beginning of such program funding year;
                      and
                         (II) with respect to any subsequent program funding year, as part of the application
                      process for such program funding year.
                   (ii) Process
                      (I) Schools with Internet safety policy and technology protection measures in place
                         A school covered by clause (i) that has in place an Internet safety policy and technology
                      protection measures meeting the requirements necessary for certification under
                      subparagraphs (B) and (C) shall certify its compliance with subparagraphs (B) and (C)
                      during each annual program application cycle under this subsection, except that with
                      respect to the first program funding year after the effective date of this paragraph under
                      section 1721(h) of the Children's Internet Protection Act, the certifications shall be made
                      not later than 120 days after the beginning of such first program funding year.
                      (II) Schools without Internet safety policy and technology protection measures in
                         place
                         A school covered by clause (i) that does not have in place an Internet safety policy and
                      technology protection measures meeting the requirements necessary for certification under
                      subparagraphs (B) and (C)—
                            (aa) for the first program year after the effective date of this subsection in which it is
                         applying for funds under this subsection, shall certify that it is undertaking such actions,
                         including any necessary procurement procedures, to put in place an Internet safety
                         policy and technology protection measures meeting the requirements necessary for
                         certification under subparagraphs (B) and (C); and
                            (bb) for the second program year after the effective date of this subsection in which it
                         is applying for funds under this subsection, shall certify that it is in compliance with
                         subparagraphs (B) and (C).
                      Any school that is unable to certify compliance with such requirements in such second
                      program year shall be ineligible for services at discount rates or funding in lieu of services
                      at such rates under this subsection for such second year and all subsequent program years
                      under this subsection, until such time as such school comes into compliance with this
                      paragraph.
                      (III) Waivers
                         Any school subject to subclause (II) that cannot come into compliance with
                      subparagraphs (B) and (C) in such second year program may seek a waiver of subclause
                      (II)(bb) if State or local procurement rules or regulations or competitive bidding


https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapII-partII-sec254.htm[8/20/2018 1:13:06 PM]

                                                                   ADD37
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 127    40 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS

                      requirements prevent the making of the certification otherwise required by such subclause.
                      A school, school board, local educational agency, or other authority with responsibility for
                      administration of the school shall notify the Commission of the applicability of such
                      subclause to the school. Such notice shall certify that the school in question will be brought
                      into compliance before the start of the third program year after the effective date of this
                      subsection in which the school is applying for funds under this subsection.
                (F) Noncompliance
                   (i) Failure to submit certification
                      Any school that knowingly fails to comply with the application guidelines regarding the
                   annual submission of certification required by this paragraph shall not be eligible for services
                   at discount rates or funding in lieu of services at such rates under this subsection.
                   (ii) Failure to comply with certification
                      Any school that knowingly fails to ensure the use of its computers in accordance with a
                   certification under subparagraphs (B) and (C) shall reimburse any funds and discounts
                   received under this subsection for the period covered by such certification.
                   (iii) Remedy of noncompliance
                      (I) Failure to submit
                         A school that has failed to submit a certification under clause (i) may remedy the failure
                      by submitting the certification to which the failure relates. Upon submittal of such
                      certification, the school shall be eligible for services at discount rates under this subsection.
                      (II) Failure to comply
                         A school that has failed to comply with a certification as described in clause (ii) may
                      remedy the failure by ensuring the use of its computers in accordance with such
                      certification. Upon submittal to the Commission of a certification or other appropriate
                      evidence of such remedy, the school shall be eligible for services at discount rates under
                      this subsection.
             (6) Requirements for certain libraries with computers having Internet access
                (A) Internet safety
                   (i) In general
                      Except as provided in clause (ii), a library having one or more computers with Internet
                   access may not receive services at discount rates under paragraph (1)(B) unless the library—
                         (I) submits to the Commission the certifications described in subparagraphs (B) and (C);
                      and
                         (II) submits to the Commission a certification that an Internet safety policy has been
                      adopted and implemented for the library under subsection (l); and
                         (III) ensures the use of such computers in accordance with the certifications.
                   (ii) Applicability
                      The prohibition in clause (i) shall not apply with respect to a library that receives services
                   at discount rates under paragraph (1)(B) only for purposes other than the provision of Internet
                   access, Internet service, or internal connections.
                   (iii) Public notice; hearing
                      A library described in clause (i) shall provide reasonable public notice and hold at least one
                   public hearing or meeting to address the proposed Internet safety policy.
                (B) Certification with respect to minors
                  A certification under this subparagraph is a certification that the library—
                     (i) is enforcing a policy of Internet safety that includes the operation of a technology
                  protection measure with respect to any of its computers with Internet access that protects
                  against access through such computers to visual depictions that are—

https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapII-partII-sec254.htm[8/20/2018 1:13:06 PM]

                                                                   ADD38
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 128    41 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS

                         (I) obscene;
                         (II) child pornography; or
                         (III) harmful to minors; and

                     (ii) is enforcing the operation of such technology protection measure during any use of
                   such computers by minors.
                (C) Certification with respect to adults
                  A certification under this paragraph is a certification that the library—
                     (i) is enforcing a policy of Internet safety that includes the operation of a technology
                  protection measure with respect to any of its computers with Internet access that protects
                  against access through such computers to visual depictions that are—
                        (I) obscene; or
                        (II) child pornography; and

                     (ii) is enforcing the operation of such technology protection measure during any use of
                   such computers.
                (D) Disabling during adult use
                  An administrator, supervisor, or other person authorized by the certifying authority under
                subparagraph (A)(i) may disable the technology protection measure concerned, during use by an
                adult, to enable access for bona fide research or other lawful purpose.
                (E) Timing of implementation
                   (i) In general
                      Subject to clause (ii) in the case of any library covered by this paragraph as of the effective
                   date of this paragraph under section 1721(h) of the Children's Internet Protection Act, the
                   certification under subparagraphs (B) and (C) shall be made—
                         (I) with respect to the first program funding year under this subsection following such
                      effective date, not later than 120 days after the beginning of such program funding year;
                      and
                         (II) with respect to any subsequent program funding year, as part of the application
                      process for such program funding year.
                   (ii) Process
                      (I) Libraries with Internet safety policy and technology protection measures in place
                         A library covered by clause (i) that has in place an Internet safety policy and technology
                      protection measures meeting the requirements necessary for certification under
                      subparagraphs (B) and (C) shall certify its compliance with subparagraphs (B) and (C)
                      during each annual program application cycle under this subsection, except that with
                      respect to the first program funding year after the effective date of this paragraph under
                      section 1721(h) of the Children's Internet Protection Act, the certifications shall be made
                      not later than 120 days after the beginning of such first program funding year.
                      (II) Libraries without Internet safety policy and technology protection measures in
                         place
                         A library covered by clause (i) that does not have in place an Internet safety policy and
                      technology protection measures meeting the requirements necessary for certification under
                      subparagraphs (B) and (C)—
                           (aa) for the first program year after the effective date of this subsection in which it is
                         applying for funds under this subsection, shall certify that it is undertaking such actions,
                         including any necessary procurement procedures, to put in place an Internet safety
                         policy and technology protection measures meeting the requirements necessary for
                         certification under subparagraphs (B) and (C); and
                           (bb) for the second program year after the effective date of this subsection in which it


https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapII-partII-sec254.htm[8/20/2018 1:13:06 PM]

                                                                   ADD39
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 129    42 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS

                         is applying for funds under this subsection, shall certify that it is in compliance with
                         subparagraphs (B) and (C).
                      Any library that is unable to certify compliance with such requirements in such second
                      program year shall be ineligible for services at discount rates or funding in lieu of services
                      at such rates under this subsection for such second year and all subsequent program years
                      under this subsection, until such time as such library comes into compliance with this
                      paragraph.
                      (III) Waivers
                         Any library subject to subclause (II) that cannot come into compliance with
                      subparagraphs (B) and (C) in such second year may seek a waiver of subclause (II)(bb) if
                      State or local procurement rules or regulations or competitive bidding requirements
                      prevent the making of the certification otherwise required by such subclause. A library,
                      library board, or other authority with responsibility for administration of the library shall
                      notify the Commission of the applicability of such subclause to the library. Such notice
                      shall certify that the library in question will be brought into compliance before the start of
                      the third program year after the effective date of this subsection in which the library is
                      applying for funds under this subsection.
                (F) Noncompliance
                   (i) Failure to submit certification
                      Any library that knowingly fails to comply with the application guidelines regarding the
                   annual submission of certification required by this paragraph shall not be eligible for services
                   at discount rates or funding in lieu of services at such rates under this subsection.
                   (ii) Failure to comply with certification
                      Any library that knowingly fails to ensure the use of its computers in accordance with a
                   certification under subparagraphs (B) and (C) shall reimburse all funds and discounts
                   received under this subsection for the period covered by such certification.
                   (iii) Remedy of noncompliance
                      (I) Failure to submit
                         A library that has failed to submit a certification under clause (i) may remedy the failure
                      by submitting the certification to which the failure relates. Upon submittal of such
                      certification, the library shall be eligible for services at discount rates under this
                      subsection.
                      (II) Failure to comply
                         A library that has failed to comply with a certification as described in clause (ii) may
                      remedy the failure by ensuring the use of its computers in accordance with such
                      certification. Upon submittal to the Commission of a certification or other appropriate
                      evidence of such remedy, the library shall be eligible for services at discount rates under
                      this subsection.
             (7) Definitions
                For purposes of this subsection:
                (A) Elementary and secondary schools
                  The term "elementary and secondary schools" means elementary schools and secondary
                schools, as defined in section 7801 of title 20.
                (B) Health care provider
                  The term "health care provider" means—
                     (i) post-secondary educational institutions offering health care instruction, teaching
                  hospitals, and medical schools;
                     (ii) community health centers or health centers providing health care to migrants;


https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapII-partII-sec254.htm[8/20/2018 1:13:06 PM]

                                                                   ADD40
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 130    43 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS

                      (iii) local health departments or agencies;
                      (iv) community mental health centers;
                      (v) not-for-profit hospitals;
                      (vi) rural health clinics;
                      (vii) skilled nursing facilities (as defined in section 395i–3(a) of title 42); and
                      (viii) consortia of health care providers consisting of one or more entities described in
                   clauses (i) through (vii).
                (C) Public institutional telecommunications user
                  The term "public institutional telecommunications user" means an elementary or secondary
                school, a library, or a health care provider as those terms are defined in this paragraph.
                (D) Minor
                  The term "minor" means any individual who has not attained the age of 17 years.
                (E) Obscene
                  The term "obscene" has the meaning given such term in section 1460 of title 18.
                (F) Child pornography
                  The term "child pornography" has the meaning given such term in section 2256 of title 18.
                (G) Harmful to minors
                  The term "harmful to minors" means any picture, image, graphic image file, or other visual
                depiction that—
                     (i) taken as a whole and with respect to minors, appeals to a prurient interest in nudity, sex,
                  or excretion;
                     (ii) depicts, describes, or represents, in a patently offensive way with respect to what is
                  suitable for minors, an actual or simulated sexual act or sexual contact, actual or simulated
                  normal or perverted sexual acts, or a lewd exhibition of the genitals; and
                     (iii) taken as a whole, lacks serious literary, artistic, political, or scientific value as to
                  minors.
                (H) Sexual act; sexual contact
                  The terms "sexual act" and "sexual contact" have the meanings given such terms in section
                2246 of title 18.
                (I) Technology protection measure
                   The term "technology protection measure" means a specific technology that blocks or filters
                Internet access to the material covered by a certification under paragraph (5) or (6) to which
                such certification relates.
          (i) Consumer protection
             The Commission and the States should ensure that universal service is available at rates that are
          just, reasonable, and affordable.
          (j) Lifeline assistance
              Nothing in this section shall affect the collection, distribution, or administration of the Lifeline
          Assistance Program provided for by the Commission under regulations set forth in section 69.117 of
          title 47, Code of Federal Regulations, and other related sections of such title.
          (k) Subsidy of competitive services prohibited
             A telecommunications carrier may not use services that are not competitive to subsidize services
          that are subject to competition. The Commission, with respect to interstate services, and the States,
          with respect to intrastate services, shall establish any necessary cost allocation rules, accounting
          safeguards, and guidelines to ensure that services included in the definition of universal service bear
          no more than a reasonable share of the joint and common costs of facilities used to provide those
          services.
          (l) Internet safety policy requirement for schools and libraries

https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapII-partII-sec254.htm[8/20/2018 1:13:06 PM]

                                                                   ADD41
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 131    44 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS


             (1) In general
                In carrying out its responsibilities under subsection (h), each school or library to which
             subsection (h) applies shall—
                   (A) adopt and implement an Internet safety policy that addresses—
                      (i) access by minors to inappropriate matter on the Internet and World Wide Web;
                      (ii) the safety and security of minors when using electronic mail, chat rooms, and other
                   forms of direct electronic communications;
                      (iii) unauthorized access, including so-called "hacking", and other unlawful activities by
                   minors online;
                      (iv) unauthorized disclosure, use, and dissemination of personal identification information
                   regarding minors; and
                      (v) measures designed to restrict minors' access to materials harmful to minors; and

                  (B) provide reasonable public notice and hold at least one public hearing or meeting to
                address the proposed Internet safety policy.
             (2) Local determination of content
                A determination regarding what matter is inappropriate for minors shall be made by the school
             board, local educational agency, library, or other authority responsible for making the
             determination. No agency or instrumentality of the United States Government may—
                  (A) establish criteria for making such determination;
                  (B) review the determination made by the certifying school, school board, local educational
                agency, library, or other authority; or
                  (C) consider the criteria employed by the certifying school, school board, local educational
                agency, library, or other authority in the administration of subsection (h)(1)(B).
             (3) Availability for review
                Each Internet safety policy adopted under this subsection shall be made available to the
             Commission, upon request of the Commission, by the school, school board, local educational
             agency, library, or other authority responsible for adopting such Internet safety policy for purposes
             of the review of such Internet safety policy by the Commission.
             (4) Effective date
                This subsection shall apply with respect to schools and libraries on or after the date that is 120
             days after December 21, 2000.




https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapII-partII-sec254.htm[8/20/2018 1:13:06 PM]

                                                                   ADD42
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 132    45 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS


          47 U.S.C.
          United States Code, 2016 Edition
          Title 47 - TELECOMMUNICATIONS
          CHAPTER 5 - WIRE OR RADIO COMMUNICATION
          SUBCHAPTER III - SPECIAL PROVISIONS RELATING TO RADIO
          Part I - General Provisions
          Sec. 332 - Mobile services
          From the U.S. Government Publishing Office, www.gpo.gov




          §332. Mobile services
           Sections - omitted

          (c) Regulatory treatment of mobile services

             (1) Common carrier treatment of commercial mobile services

                (A) A person engaged in the provision of a service that is a commercial mobile service shall,
             insofar as such person is so engaged, be treated as a common carrier for purposes of this chapter,
             except for such provisions of subchapter II as the Commission may specify by regulation as
             inapplicable to that service or person. In prescribing or amending any such regulation, the
             Commission may not specify any provision of section 201, 202, or 208 of this title, and may
             specify any other provision only if the Commission determines that—

                   (i) enforcement of such provision is not necessary in order to ensure that the charges,
                practices, classifications, or regulations for or in connection with that service are just and
                reasonable and are not unjustly or unreasonably discriminatory;
                  (ii) enforcement of such provision is not necessary for the protection of consumers; and
                  (iii) specifying such provision is consistent with the public interest.

               (B) Upon reasonable request of any person providing commercial mobile service, the
             Commission shall order a common carrier to establish physical connections with such service
             pursuant to the provisions of section 201 of this title. Except to the extent that the Commission is
             required to respond to such a request, this subparagraph shall not be construed as a limitation or
             expansion of the Commission's authority to order interconnection pursuant to this chapter.

                (C) As a part of making a determination with respect to the public interest under subparagraph
             (A)(iii), the Commission shall consider whether the proposed regulation (or amendment thereof)
             will promote competitive market conditions, including the extent to which such regulation (or
             amendment) will enhance competition among providers of commercial mobile services. If the
             Commission determines that such regulation (or amendment) will promote competition among
             providers of commercial mobile services, such determination may be the basis for a Commission
             finding that such regulation (or amendment) is in the public interest.

               (D) The Commission shall, not later than 180 days after August 10, 1993, complete a
            rulemaking required to implement this paragraph with respect to the licensing of personal
            communications services, including making any determinations required by subparagraph (C).




https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapIII-partI-sec332.htm[8/20/2018 1:13:08 PM]

                                                                   ADD43
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 133    46 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS



             (2) Non-common carrier treatment of private mobile services

                A person engaged in the provision of a service that is a private mobile service shall not, insofar
             as such person is so engaged, be treated as a common carrier for any purpose under this chapter. A
             common carrier (other than a person that was treated as a provider of a private land mobile service
             prior to August 10, 1993) shall not provide any dispatch service on any frequency allocated for
             common carrier service, except to the extent such dispatch service is provided on stations licensed
             in the domestic public land mobile radio service before January 1, 1982. The Commission may by
             regulation terminate, in whole or in part, the prohibition contained in the preceding sentence if the
             Commission determines that such termination will serve the public interest.

             (3) State preemption

                (A) Notwithstanding sections 152(b) and 221(b) of this title, no State or local government shall
             have any authority to regulate the entry of or the rates charged by any commercial mobile service
             or any private mobile service, except that this paragraph shall not prohibit a State from regulating
             the other terms and conditions of commercial mobile services. Nothing in this subparagraph shall
             exempt providers of commercial mobile services (where such services are a substitute for land line
             telephone exchange service for a substantial portion of the communications within such State)
             from requirements imposed by a State commission on all providers of telecommunications
             services necessary to ensure the universal availability of telecommunications service at affordable
             rates. Notwithstanding the first sentence of this subparagraph, a State may petition the
             Commission for authority to regulate the rates for any commercial mobile service and the
             Commission shall grant such petition if such State demonstrates that—
                  (i) market conditions with respect to such services fail to protect subscribers adequately from
                unjust and unreasonable rates or rates that are unjustly or unreasonably discriminatory; or
                  (ii) such market conditions exist and such service is a replacement for land line telephone
                exchange service for a substantial portion of the telephone land line exchange service within
                such State.

             The Commission shall provide reasonable opportunity for public comment in response to such
             petition, and shall, within 9 months after the date of its submission, grant or deny such petition. If
             the Commission grants such petition, the Commission shall authorize the State to exercise under
             State law such authority over rates, for such periods of time, as the Commission deems necessary
             to ensure that such rates are just and reasonable and not unjustly or unreasonably discriminatory.

                (B) If a State has in effect on June 1, 1993, any regulation concerning the rates for any
             commercial mobile service offered in such State on such date, such State may, no later than 1 year
             after August 10, 1993, petition the Commission requesting that the State be authorized to continue
             exercising authority over such rates. If a State files such a petition, the State's existing regulation
             shall, notwithstanding subparagraph (A), remain in effect until the Commission completes all
             action (including any reconsideration) on such petition. The Commission shall review such
             petition in accordance with the procedures established in such subparagraph, shall complete all
             action (including any reconsideration) within 12 months after such petition is filed, and shall grant
             such petition if the State satisfies the showing required under subparagraph (A)(i) or (A)(ii). If the
             Commission grants such petition, the Commission shall authorize the State to exercise under State
             law such authority over rates, for such period of time, as the Commission deems necessary to
             ensure that such rates are just and reasonable and not unjustly or unreasonably discriminatory.




https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapIII-partI-sec332.htm[8/20/2018 1:13:08 PM]

                                                                   ADD44
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 134    47 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS

              After a reasonable period of time, as determined by the Commission, has elapsed from the
             issuance of an order under subparagraph (A) or this subparagraph, any interested party may
             petition the Commission for an order that the exercise of authority by a State pursuant to such
             subparagraph is no longer necessary to ensure that the rates for commercial mobile services are
             just and reasonable and not unjustly or unreasonably discriminatory. The Commission shall
             provide reasonable opportunity for public comment in response to such petition, and shall, within
             9 months after the date of its submission, grant or deny such petition in whole or in part.
             (4) Regulatory treatment of communications satellite corporation

               Nothing in this subsection shall be construed to alter or affect the regulatory treatment required
             by title IV of the Communications Satellite Act of 1962 [47 U.S.C. 741 et seq.] of the corporation
             authorized by title III of such Act [47 U.S.C. 731 et seq.].

             (5) Space segment capacity

                Nothing in this section shall prohibit the Commission from continuing to determine whether the
             provision of space segment capacity by satellite systems to providers of commercial mobile
             services shall be treated as common carriage.

             (6) Foreign ownership
               The Commission, upon a petition for waiver filed within 6 months after August 10, 1993, may
             waive the application of section 310(b) of this title to any foreign ownership that lawfully existed
             before May 24, 1993, of any provider of a private land mobile service that will be treated as a
             common carrier as a result of the enactment of the Omnibus Budget Reconciliation Act of 1993,
             but only upon the following conditions:

                  (A) The extent of foreign ownership interest shall not be increased above the extent which
                existed on May 24, 1993.
                  (B) Such waiver shall not permit the subsequent transfer of ownership to any other person in
                violation of section 310(b) of this title.
             (7) Preservation of local zoning authority

                (A) General authority

                   Except as provided in this paragraph, nothing in this chapter shall limit or affect the authority
                of a State or local government or instrumentality thereof over decisions regarding the
                placement, construction, and modification of personal wireless service facilities.
                (B) Limitations

                   (i) The regulation of the placement, construction, and modification of personal wireless
                service facilities by any State or local government or instrumentality thereof—
                      (I) shall not unreasonably discriminate among providers of functionally equivalent
                   services; and
                      (II) shall not prohibit or have the effect of prohibiting the provision of personal wireless
                   services.

                   (ii) A State or local government or instrumentality thereof shall act on any request for
                authorization to place, construct, or modify personal wireless service facilities within a
                reasonable period of time after the request is duly filed with such government or


https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapIII-partI-sec332.htm[8/20/2018 1:13:08 PM]

                                                                   ADD45
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 135    48 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS

                instrumentality, taking into account the nature and scope of such request.
                   (iii) Any decision by a State or local government or instrumentality thereof to deny a request
                to place, construct, or modify personal wireless service facilities shall be in writing and
                supported by substantial evidence contained in a written record.
                   (iv) No State or local government or instrumentality thereof may regulate the placement,
                construction, and modification of personal wireless service facilities on the basis of the
                environmental effects of radio frequency emissions to the extent that such facilities comply with
                the Commission's regulations concerning such emissions.
                   (v) Any person adversely affected by any final action or failure to act by a State or local
                government or any instrumentality thereof that is inconsistent with this subparagraph may,
                within 30 days after such action or failure to act, commence an action in any court of competent
                jurisdiction. The court shall hear and decide such action on an expedited basis. Any person
                adversely affected by an act or failure to act by a State or local government or any
                instrumentality thereof that is inconsistent with clause (iv) may petition the Commission for
                relief.
                (C) Definitions
                  For purposes of this paragraph—
                      (i) the term "personal wireless services" means commercial mobile services, unlicensed
                  wireless services, and common carrier wireless exchange access services;
                      (ii) the term "personal wireless service facilities" means facilities for the provision of
                  personal wireless services; and
                      (iii) the term "unlicensed wireless service" means the offering of telecommunications
                  services using duly authorized devices which do not require individual licenses, but does not
                  mean the provision of direct-to-home satellite services (as defined in section 303(v) of this
                  title).
             (8) Mobile services access
                A person engaged in the provision of commercial mobile services, insofar as such person is so
             engaged, shall not be required to provide equal access to common carriers for the provision of
             telephone toll services. If the Commission determines that subscribers to such services are denied
             access to the provider of telephone toll services of the subscribers' choice, and that such denial is
             contrary to the public interest, convenience, and necessity, then the Commission shall prescribe
             regulations to afford subscribers unblocked access to the provider of telephone toll services of the
             subscribers' choice through the use of a carrier identification code assigned to such provider or
             other mechanism. The requirements for unblocking shall not apply to mobile satellite services
             unless the Commission finds it to be in the public interest to apply such requirements to such
             services.

               Section d omitted




https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapIII-partI-sec332.htm[8/20/2018 1:13:08 PM]

                                                                   ADD46
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 136    49 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS


          47 U.S.C.
          United States Code, 2016 Edition
          Title 47 - TELECOMMUNICATIONS
          CHAPTER 5 - WIRE OR RADIO COMMUNICATION
          SUBCHAPTER IV - PROCEDURAL AND ADMINISTRATIVE PROVISIONS
          Sec. 402 - Judicial review of Commission's orders and decisions
          From the U.S. Government Publishing Office, www.gpo.gov




          §402. Judicial review of Commission's orders and decisions
          (a) Procedure
             Any proceeding to enjoin, set aside, annul, or suspend any order of the Commission under this
          chapter (except those appealable under subsection (b) of this section) shall be brought as provided by
          and in the manner prescribed in chapter 158 of title 28.
          (b) Right to appeal
            Appeals may be taken from decisions and orders of the Commission to the United States Court of
          Appeals for the District of Columbia in any of the following cases:
               (1) By any applicant for a construction permit or station license, whose application is denied by
            the Commission.
               (2) By any applicant for the renewal or modification of any such instrument of authorization
            whose application is denied by the Commission.
               (3) By any party to an application for authority to transfer, assign, or dispose of any such
            instrument of authorization, or any rights thereunder, whose application is denied by the
            Commission.
               (4) By any applicant for the permit required by section 325 of this title whose application has
            been denied by the Commission, or by any permittee under said section whose permit has been
            revoked by the Commission.
               (5) By the holder of any construction permit or station license which has been modified or
            revoked by the Commission.
               (6) By any other person who is aggrieved or whose interests are adversely affected by any order
            of the Commission granting or denying any application described in paragraphs (1), (2), (3), (4),
            and (9) of this subsection.
               (7) By any person upon whom an order to cease and desist has been served under section 312 of
            this title.
               (8) By any radio operator whose license has been suspended by the Commission.
               (9) By any applicant for authority to provide interLATA services under section 271 of this title
            whose application is denied by the Commission.
               (10) By any person who is aggrieved or whose interests are adversely affected by a
            determination made by the Commission under section 618(a)(3) of this title.
          (c) Filing notice of appeal; contents; jurisdiction; temporary orders
             Such appeal shall be taken by filing a notice of appeal with the court within thirty days from the
          date upon which public notice is given of the decision or order complained of. Such notice of appeal
          shall contain a concise statement of the nature of the proceedings as to which the appeal is taken; a
          concise statement of the reasons on which the appellant intends to rely, separately stated and
          numbered; and proof of service of a true copy of said notice and statement upon the Commission.
          Upon filing of such notice, the court shall have jurisdiction of the proceedings and of the questions
          determined therein and shall have power, by order, directed to the Commission or any other party to
          the appeal, to grant such temporary relief as it may deem just and proper. Orders granting temporary
          relief may be either affirmative or negative in their scope and application so as to permit either the
          maintenance of the status quo in the matter in which the appeal is taken or the restoration of a
          position or status terminated or adversely affected by the order appealed from and shall, unless


https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapIV-sec402.htm[8/20/2018 1:13:09 PM]

                                                                  ADD47
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 137    50 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS

          otherwise ordered by the court, be effective pending hearing and determination of said appeal and
          compliance by the Commission with the final judgment of the court rendered in said appeal.
          (d) Notice to interested parties; filing of record
             Upon the filing of any such notice of appeal the appellant shall, not later than five days after the
          filing of such notice, notify each person shown by the records of the Commission to be interested in
          said appeal of the filing and pendency of the same. The Commission shall file with the court the
          record upon which the order complained of was entered, as provided in section 2112 of title 28.
          (e) Intervention
             Within thirty days after the filing of any such appeal any interested person may intervene and
          participate in the proceedings had upon said appeal by filing with the court a notice of intention to
          intervene and a verified statement showing the nature of the interest of such party, together with
          proof of service of true copies of said notice and statement, both upon appellant and upon the
          Commission. Any person who would be aggrieved or whose interest would be adversely affected by
          a reversal or modification of the order of the Commission complained of shall be considered an
          interested party.
          (f) Records and briefs
             The record and briefs upon which any such appeal shall be heard and determined by the court shall
          contain such information and material, and shall be prepared within such time and in such manner as
          the court may by rule prescribe.
          (g) Time of hearing; procedure
             The court shall hear and determine the appeal upon the record before it in the manner prescribed
          by section 706 of title 5.
          (h) Remand
             In the event that the court shall render a decision and enter an order reversing the order of the
          Commission, it shall remand the case to the Commission to carry out the judgment of the court and it
          shall be the duty of the Commission, in the absence of the proceedings to review such judgment, to
          forthwith give effect thereto, and unless otherwise ordered by the court, to do so upon the basis of the
          proceedings already had and the record upon which said appeal was heard and determined.
          (i) Judgment for costs
             The court may, in its discretion, enter judgment for costs in favor of or against an appellant, or
          other interested parties intervening in said appeal, but not against the Commission, depending upon
          the nature of the issues involved upon said appeal and the outcome thereof.
          (j) Finality of decision; review by Supreme Court
             The court's judgment shall be final, subject, however, to review by the Supreme Court of the
          United States upon writ of certiorari on petition therefor under section 1254 of title 28, by the
          appellant, by the Commission, or by any interested party intervening in the appeal, or by certification
          by the court pursuant to the provisions of that section.




https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapIV-sec402.htm[8/20/2018 1:13:09 PM]

                                                                  ADD48
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 138    51 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS


          47 U.S.C.
          United States Code, 2016 Edition
          Title 47 - TELECOMMUNICATIONS
          CHAPTER 5 - WIRE OR RADIO COMMUNICATION
          SUBCHAPTER IV - PROCEDURAL AND ADMINISTRATIVE PROVISIONS
          Sec. 414 - Exclusiveness of chapter
          From the U.S. Government Publishing Office, www.gpo.gov




          §414. Exclusiveness of chapter
            Nothing in this chapter contained shall in any way abridge or alter the remedies now existing at
          common law or by statute, but the provisions of this chapter are in addition to such remedies.




https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap5-subchapIV-sec414.htm[8/20/2018 1:13:11 PM]

                                                                  ADD49
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 139    52 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS


          47 U.S.C.
          United States Code, 2016 Edition
          Title 47 - TELECOMMUNICATIONS
          CHAPTER 12 - BROADBAND
          Sec. 1302 - Advanced telecommunications incentives
          From the U.S. Government Publishing Office, www.gpo.gov




          §1302. Advanced telecommunications incentives
          (a) In general
             The Commission and each State commission with regulatory jurisdiction over telecommunications
          services shall encourage the deployment on a reasonable and timely basis of advanced
          telecommunications capability to all Americans (including, in particular, elementary and secondary
          schools and classrooms) by utilizing, in a manner consistent with the public interest, convenience,
          and necessity, price cap regulation, regulatory forbearance, measures that promote competition in the
          local telecommunications market, or other regulating methods that remove barriers to infrastructure
          investment.
          (b) Inquiry
             The Commission shall, within 30 months after February 8, 1996, and annually thereafter, initiate a
          notice of inquiry concerning the availability of advanced telecommunications capability to all
          Americans (including, in particular, elementary and secondary schools and classrooms) and shall
          complete the inquiry within 180 days after its initiation. In the inquiry, the Commission shall
          determine whether advanced telecommunications capability is being deployed to all Americans in a
          reasonable and timely fashion. If the Commission's determination is negative, it shall take immediate
          action to accelerate deployment of such capability by removing barriers to infrastructure investment
          and by promoting competition in the telecommunications market.
          (c) Demographic information for unserved areas
             As part of the inquiry required by subsection (b), the Commission shall compile a list of
          geographical areas that are not served by any provider of advanced telecommunications capability
          (as defined by subsection (d)(1)) 1 and to the extent that data from the Census Bureau is available,
          determine, for each such unserved area—
               (1) the population;
               (2) the population density; and
               (3) the average per capita income.
          (d) Definitions
             For purposes of this subsection: 2
             (1) Advanced telecommunications capability
                The term "advanced telecommunications capability" is defined, without regard to any
             transmission media or technology, as high-speed, switched, broadband telecommunications
             capability that enables users to originate and receive high-quality voice, data, graphics, and video
             telecommunications using any technology.
             (2) Elementary and secondary schools
                The term "elementary and secondary schools" means elementary and secondary schools, as
             defined in section 7801 of title 20.




https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap12-sec1302.htm[8/20/2018 1:13:12 PM]

                                                                  ADD50
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 140    53 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS


          47 U.S.C.
          United States Code, 2016 Edition
          Title 47 - TELECOMMUNICATIONS
          CHAPTER 12 - BROADBAND
          Sec. 1304 - Encouraging State initiatives to improve broadband
          From the U.S. Government Publishing Office, www.gpo.gov




          §1304. Encouraging State initiatives to improve broadband
          (a) Purposes
             The purposes of any grant under subsection (b) are—
                (1) to ensure that all citizens and businesses in a State have access to affordable and reliable
             broadband service;
                (2) to achieve improved technology literacy, increased computer ownership, and broadband use
             among such citizens and businesses;
                (3) to establish and empower local grassroots technology teams in each State to plan for
             improved technology use across multiple community sectors; and
                (4) to establish and sustain an environment ripe for broadband services and information
             technology investment.
          (b) Establishment of State broadband data and development grant program
             (1) In general
                The Secretary of Commerce shall award grants, taking into account the results of the peer
             review process under subsection (d), to eligible entities for the development and implementation
             of statewide initiatives to identify and track the availability and adoption of broadband services
             within each State.
             (2) Competitive basis
                Any grant under subsection (b) shall be awarded on a competitive basis.
          (c) Eligibility
             To be eligible to receive a grant under subsection (b), an eligible entity shall—
                (1) submit an application to the Secretary of Commerce, at such time, in such manner, and
             containing such information as the Secretary may require;
                (2) contribute matching non-Federal funds in an amount equal to not less than 20 percent of the
             total amount of the grant; and
                (3) agree to comply with confidentiality requirements in subsection (h)(2) of this section.
          (d) Peer review; nondisclosure
             (1) In general
                The Secretary shall by regulation require appropriate technical and scientific peer review of
             applications made for grants under this section.
             (2) Review procedures
                The regulations required under paragraph (1) shall require that any technical and scientific peer
             review group—
                  (A) be provided a written description of the grant to be reviewed;
                  (B) provide the results of any review by such group to the Secretary of Commerce; and
                  (C) certify that such group will enter into voluntary nondisclosure agreements as necessary to
                prevent the unauthorized disclosure of confidential and proprietary information provided by
                broadband service providers in connection with projects funded by any such grant.
          (e) Use of funds
             A grant awarded to an eligible entity under subsection (b) shall be used—

https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap12-sec1304.htm[8/20/2018 1:13:14 PM]

                                                                   ADD51
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 141    54 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS

               (1) to provide a baseline assessment of broadband service deployment in each State;
               (2) to identify and track—
                  (A) areas in each State that have low levels of broadband service deployment;
                  (B) the rate at which residential and business users adopt broadband service and other related
               information technology services; and
                  (C) possible suppliers of such services;

                (3) to identify barriers to the adoption by individuals and businesses of broadband service and
             related information technology services, including whether or not—
                   (A) the demand for such services is absent; and
                   (B) the supply for such services is capable of meeting the demand for such services;

                (4) to identify the speeds of broadband connections made available to individuals and
             businesses within the State, and, at a minimum, to rely on the data rate benchmarks for broadband
             service utilized by the Commission to reflect different speed tiers, to promote greater consistency
             of data among the States;
                (5) to create and facilitate in each county or designated region in a State a local technology
             planning team—
                   (A) with members representing a cross section of the community, including representatives of
                business, telecommunications labor organizations, K–12 education, health care, libraries, higher
                education, community-based organizations, local government, tourism, parks and recreation,
                and agriculture; and
                   (B) which shall—
                      (i) benchmark technology use across relevant community sectors;
                      (ii) set goals for improved technology use within each sector; and
                      (iii) develop a tactical business plan for achieving its goals, with specific recommendations
                   for online application development and demand creation;

                (6) to work collaboratively with broadband service providers and information technology
             companies to encourage deployment and use, especially in unserved areas and areas in which
             broadband penetration is significantly below the national average, through the use of local demand
             aggregation, mapping analysis, and the creation of market intelligence to improve the business
             case for providers to deploy;
                (7) to establish programs to improve computer ownership and Internet access for unserved areas
             and areas in which broadband penetration is significantly below the national average;
                (8) to collect and analyze detailed market data concerning the use and demand for broadband
             service and related information technology services;
                (9) to facilitate information exchange regarding the use and demand for broadband services
             between public and private sectors; and
                (10) to create within each State a geographic inventory map of broadband service, including the
             data rate benchmarks for broadband service utilized by the Commission to reflect different speed
             tiers, which shall—
                   (A) identify gaps in such service through a method of geographic information system
                mapping of service availability based on the geographic boundaries of where service is available
                or unavailable among residential or business customers; and
                   (B) provide a baseline assessment of statewide broadband deployment in terms of households
                with high-speed availability.
          (f) Participation limit
             For each State, an eligible entity may not receive a new grant under this section to fund the
          activities described in subsection (d) within such State if such organization obtained prior grant
          awards under this section to fund the same activities in that State in each of the previous 4
          consecutive years.
          (g) Reporting; broadband inventory map

https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap12-sec1304.htm[8/20/2018 1:13:14 PM]

                                                                  ADD52
        USCA Case
           Case   #18-1051    DocumentDocument
                2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                                      Filed: 08/20/2018
                                                          09/30/18        Page
                                                                    Page 142    55 of 58
                                                                             of 145
U.S.C. Title 47 - TELECOMMUNICATIONS

             The Secretary of Commerce shall—
                (1) require each recipient of a grant under subsection (b) to submit a report on the use of the
             funds provided by the grant; and
                (2) create a web page on the Department of Commerce website that aggregates relevant
             information made available to the public by grant recipients, including, where appropriate,
             hypertext links to any geographic inventory maps created by grant recipients under subsection (e)
             (10).
          (h) Access to aggregate data
             (1) In general
                Subject to paragraph (2), the Commission shall provide eligible entities access, in electronic
             form, to aggregate data collected by the Commission based on the Form 477 submissions of
             broadband service providers.
             (2) Limitation
                Notwithstanding any provision of Federal or State law to the contrary, an eligible entity shall
             treat any matter that is a trade secret, commercial or financial information, or privileged or
             confidential, as a record not subject to public disclosure except as otherwise mutually agreed to by
             the broadband service provider and the eligible entity. This paragraph applies only to information
             submitted by the Commission or a broadband provider to carry out the provisions of this chapter
             and shall not otherwise limit or affect the rules governing public disclosure of information
             collected by any Federal or State entity under any other Federal or State law or regulation.
          (i) Definitions
             In this section:
             (1) Commission
                The term "Commission" means the Federal Communications Commission.
             (2) Eligible entity
                The term "eligible entity" means—
                  (A) an entity that is either—
                     (i) an agency or instrumentality of a State, or a municipality or other subdivision (or
                  agency or instrumentality of a municipality or other subdivision) of a State;
                     (ii) a nonprofit organization that is described in section 501(c)(3) of title 26 and that is
                  exempt from taxation under section 501(a) of such title; or
                     (iii) an independent agency or commission in which an office of a State is a member on
                  behalf of the State; and

                 (B) is the single eligible entity in the State that has been designated by the State to receive a
               grant under this section.
          (j) No regulatory authority
             Nothing in this section shall be construed as giving any public or private entity established or
          affected by this chapter any regulatory jurisdiction or oversight authority over providers of
          broadband services or information technology.




https://www.gpo.gov/fdsys/pkg/USCODE-2016-title47/html/USCODE-2016-title47-chap12-sec1304.htm[8/20/2018 1:13:14 PM]

                                                                  ADD53
Case 2:18-cv-02660-JAM-DB Document 2-5 Filed 09/30/18 Page 143 of 145
USCA Case
   Case   #18-1051    DocumentDocument
        2:18-cv-02660-JAM-DB   #17465552-5 Filed
                                              Filed: 08/20/2018
                                                  09/30/18        Page
                                                            Page 144    57 of 58
                                                                     of 145




                                    ADD55
Case 2:18-cv-02660-JAM-DB Document 2-5 Filed 09/30/18 Page 145 of 145
